Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1758 Page 1 of 61




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



MICHAEL ROP, et al.,

               Plaintiffs,
                                                             File No. 1:17-CV-497
v.
                                                             HON. PAUL L. MALONEY
FEDERAL HOUSING FINANCE
AGENCY, et al.,

               Defendants.
                                      /

                                            OPINION

       This case represents yet another attempt by shareholders of Fannie Mae and Freddie Mac

to undo an agreement struck by the conservator of those entities, the Federal Housing Finance

Agency (FHFA), with the Department of the Treasury. That agreement secured unlimited funding

for Fannie and Freddie from Treasury in exchange for almost all of Fannie’s and Freddie’s future

profits. The shareholders were understandably disappointed by this arrangement because it

rendered their shares worthless. Thus far, however, all attempts to unwind the agreement have

failed in courts across the country. This case is headed for the same result.

                                          I. Background

       The agreement giving rise to this lawsuit is known as the “Third Amendment.” The Court

of Appeals for the District of Columbia Circuit summarized the relevant factual background for

the Third Amendment as follows:

       1. The Origins of Fannie Mae and Freddie Mac

       Created by federal statute in 1938, Fannie Mae originated as a government-owned
       entity designed to “provide stability in the secondary market for residential
       mortgages,” to “increas[e] the liquidity of mortgage investments,” and to “promote
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1759 Page 2 of 61




      access to mortgage credit throughout the Nation.” 12 U.S.C. § 1716; see id. § 1717.
      To accomplish those goals, Fannie Mae (i) purchases mortgage loans from
      commercial banks, which frees up those lenders to make additional loans,
      (ii) finances those purchases by packaging the mortgage loans into mortgage-
      backed securities, and (iii) then sells those securities to investors. In 1968,
      Congress made Fannie Mae a publicly traded, stockholder-owned corporation. See
      Housing and Urban Development Act, Pub. L. No. 90-448, § 801, 82 Stat. 476, 536
      (1968) (codified at 12 U.S.C. § 1716b).

      Congress created Freddie Mac in 1970 to “increase the availability of mortgage
      credit for the financing of urgently needed housing.” Federal Home Loan Mortgage
      Corporation Act, Pub. L. No. 91-351, preamble, 84 Stat. 450 (1970). Much like
      Fannie Mae, Freddie Mac buys mortgage loans from a broad variety of lenders,
      bundles them together into mortgage-backed securities, and then sells those
      mortgage-backed securities to investors. In 1989, Freddie Mac became a publicly
      traded, stockholder-owned corporation. See Financial Institutions Reform,
      Recovery, and Enforcement Act of 1989, Pub. L. No. 101-73, § 731, 103 Stat. 183,
      429-436.

      Fannie Mae and Freddie Mac became major players in the United States’ housing
      market. Indeed, in the lead up to 2008, Fannie Mae’s and Freddie Mac’s mortgage
      portfolios had a combined value of $5 trillion and accounted for nearly half of the
      United States mortgage market. But in 2008, the United States economy fell into a
      severe recession, in large part due to a sharp decline in the national housing market.
      Fannie Mae and Freddie Mac suffered a precipitous drop in the value of their
      mortgage portfolios, pushing the Companies to the brink of default.

      2. The 2008 Housing and Economic Recovery Act

      Concerned that a default by Fannie and Freddie would imperil the already fragile
      national economy, Congress enacted the Recovery Act, which established FHFA
      and authorized it to undertake extraordinary economic measures to resuscitate the
      Companies. To begin with, the Recovery Act denominated Fannie and Freddie
      “regulated entit[ies]” subject to the direct “supervision” of FHFA, 12 U.S.C.
      § 4511(b)(1), and the “general regulatory authority” of FHFA’s Director, id.
      § 4511(b)(1), (2). The Recovery Act charged FHFA’s Director with “oversee[ing]
      the prudential operations” of Fannie Mae and Freddie Mac and “ensur[ing] that”
      they “operate[ ] in a safe and sound manner,” “consistent with the public interest.”
      Id. § 4513(a)(1)(A), (B)(i), (B)(v).

      The Recovery Act further authorized the Director of FHFA to appoint FHFA as
      either conservator or receiver for Fannie Mae and Freddie Mac “for the purpose of
      reorganizing, rehabilitating, or winding up the[ir] affairs.” 12 U.S.C. § 4617(a)(2).
      The Recovery Act invests FHFA as conservator with broad authority and discretion
      over the operation of Fannie Mae and Freddie Mac. For example, upon
      appointment as conservator, FHFA “shall . . . immediately succeed to . . . all rights,
      titles, powers, and privileges of the regulated entity, and of any stockholder, officer,

                                                 2
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1760 Page 3 of 61




      or director of such regulated entity with respect to the regulated entity and the assets
      of the regulated entity.” Id. § 4617(b)(2)(A). In addition, FHFA “may . . . take
      over the assets of and operate the regulated entity,” and “may . . . preserve and
      conserve the assets and property of the regulated entity.” Id. § 4617(b)(2)(B)(i),
      (iv).

      The Recovery Act further invests FHFA with expansive “[g]eneral powers,”
      explaining that FHFA “may,” among other things, “take such action as may be . . .
      necessary to put the regulated entity in a sound and solvent condition” and
      “appropriate to carry on the business of the regulated entity and preserve and
      conserve [its] assets and property[.]” 12 U.S.C. § 4617(b)(2), (2)(D). FHFA’s
      powers also include the discretion to “transfer or sell any asset or liability of the
      regulated entity in default . . . without any approval, assignment, or consent,” id.
      § 4617(b)(2)(G), and to “disaffirm or repudiate [certain] contract[s] or lease[s],” id.
      § 4617(d)(1). See also id. § 4617(b)(2)(H) (power to pay the regulated entity’s
      obligations); id. § 4617(b)(2)(I) (investing the conservator with subpoena power).

      Consistent with Congress’s mandate that FHFA’s Director protect the “public
      interest,” 12 U.S.C. § 4513(a)(1)(B)(v), the Recovery Act invested FHFA as
      conservator with the authority to exercise its statutory authority and any
      “necessary” “incidental powers” in the manner that “the Agency [FHFA]
      determines is in the best interests of the regulated entity or the Agency.” Id.
      § 4617(b)(2)(J) (emphasis added).

      The Recovery Act separately granted the Treasury Department “temporary”
      authority to “purchase any obligations and other securities issued by” Fannie and
      Freddie. 12 U.S.C. §§ 1455(l)(1)(A), 1719. That provision made it possible for
      Treasury to buy large amounts of Fannie and Freddie stock, and thereby infuse them
      with massive amounts of capital to ensure their continued liquidity and stability.

      Continuing Congress’s concern for protecting the public interest, however, the
      Recovery Act conditioned such purchases on Treasury’s specific determination that
      the terms of the purchase would “protect the taxpayer,” 12 U.S.C.
      § 1719(g)(1)(B)(iii), and to that end specifically authorized “limitations on the
      payment of dividends,” id. § 1719(g)(1)(C)(vi). A sunset provision terminated
      Treasury’s authority to purchase such securities after December 31, 2009. Id.
      § 1719(g)(4). After that, Treasury was authorized only “to hold, exercise any rights
      received in connection with, or sell, any obligations or securities purchased.” Id.
      § 1719(g)(2)(D).

      Lastly, the Recovery Act sharply limits judicial review of FHFA’s conservatorship
      activities, directing that “no court may take any action to restrain or affect the
      exercise of powers or functions of the Agency as a conservator.” 12 U.S.C.
      § 4617(f).

                                               ***


                                                 3
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1761 Page 4 of 61




      On September 6, 2008, FHFA’s Director placed both Fannie Mae and Freddie Mac
      into conservatorship. The next day, Treasury entered into Senior Preferred Stock
      Purchase Agreements (“Stock Agreements”) with Fannie and Freddie, under which
      Treasury committed to promptly invest billions of dollars in Fannie and Freddie to
      keep them from defaulting. Fannie and Freddie had been “unable to access
      [private] capital markets” to shore up their financial condition, “and the only way
      they could [raise capital] was with Treasury support.” Oversight Hearing to
      Examine Recent Treasury and FHFA Actions Regarding the Housing GSEs Before
      the H. Comm. on Fin. Servs., 110th Cong. 12 (2008) (Statement of James B.
      Lockhart III, Director, FHFA).

      In exchange for that extraordinary capital infusion, Treasury received one million
      senior preferred shares in each company. Those shares entitled Treasury to: (i) a
      $1 billion senior liquidation preference—a priority right above all other
      stockholders, whether preferred or otherwise, to receive distributions from assets if
      the entities were dissolved; (ii) a dollar-for-dollar increase in that liquidation
      preference each time Fannie and Freddie drew upon Treasury’s funding
      commitment; (iii) quarterly dividends that the Companies could either pay at a rate
      of 10% of Treasury’s liquidation preference or a commitment to increase the
      liquidation preference by 12%; (iv) warrants allowing Treasury to purchase up to
      79.9% of Fannie’s and Freddie’s common stock; and (v) the possibility of periodic
      commitment fees over and above any dividends.

      The Stock Agreements also included a variety of covenants. Of most relevance
      here, the Stock Agreements included a flat prohibition on Fannie and Freddie
      “declar[ing] or pay[ing] any dividend (preferred or otherwise) or mak[ing] any
      other distribution (by reduction of capital or otherwise), whether in cash, property,
      securities or a combination thereof” without Treasury’s advance consent (unless
      the dividend or distribution was for Treasury’s Senior Preferred Stock or warrants).
      J.A. 2451.

      The Stock Agreements initially capped Treasury’s commitment to invest capital at
      $100 billion per company. It quickly became clear, however, that Fannie and
      Freddie were in a deeper financial quagmire than first anticipated. So their survival
      would require even greater capital infusions by Treasury, as sufficient private
      investors were still nowhere to be found. Consequently, FHFA and Treasury
      adopted the First Amendment to the Stock Agreements in May 2009, under which
      Treasury agreed to double the funding commitment to $200 billion for each
      company.

      Seven months later, in a Second Amendment to the Stock Agreements, FHFA and
      Treasury again agreed to raise the cap, this time to an adjustable figure determined
      in part by the amount of Fannie’s and Freddie’s quarterly cumulative losses
      between 2010 and 2012. As of June 30, 2012, Fannie and Freddie together had
      drawn $187.5 billion from Treasury’s funding commitment.



                                               4
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1762 Page 5 of 61




       Through the first quarter of 2012, Fannie and Freddie repeatedly struggled to
       generate enough capital to pay the 10% dividend they owed to Treasury under the
       amended Stock Agreements. FHFA and Treasury stated publicly that they worried
       about perpetuating the “circular practice of the Treasury advancing funds to [Fannie
       and Freddie] simply to pay dividends back to Treasury,” and thereby increasing
       their debt loads in the process.

       Accordingly, FHFA and Treasury adopted the Third Amendment to the Stock
       Agreements on August 17, 2012. The Third Amendment to the Stock Agreements
       replaced the previous quarterly 10% dividend formula with a requirement that
       Fannie and Freddie pay as dividends only the amount, if any, by which their net
       worth for the quarter exceeded a capital buffer of $3 billion, with that buffer
       decreasing annually down to zero by 2018. In simple terms, the Third Amendment
       requires Fannie and Freddie to pay quarterly to Treasury a dividend equal to their
       net worth—however much or little that might be. Through that new dividend
       formula, Fannie and Freddie would never again incur more debt just to make their
       quarterly dividend payments, thereby precluding any dividend-driven downward
       debt spiral. But neither would Fannie or Freddie be able to accrue capital in good
       quarters.

       Under the Third Amendment, Fannie Mae and Freddie Mac together paid Treasury
       $130 billion in dividends in 2013, and another $40 billion in 2014. The next year,
       however, Fannie’s and Freddie’s quarterly net worth was far lower: Fannie paid
       Treasury $10.3 billion and Freddie paid Treasury $5.5 billion. See Fannie Mae,
       Form 10-K for the Fiscal Year Ended December 31, 2015 (Feb. 19, 2016); Freddie
       Mac, Form 10-K for the Fiscal Year Ended December 31, 2015 (Feb. 18, 2016).
       By comparison, without the Third Amendment, Fannie and Freddie together would
       have had to pay Treasury $19 billion in 2015 or else draw once again on Treasury’s
       commitment of funds and thereby increase Treasury’s liquidation preference. In
       the first quarter of 2016, Fannie paid Treasury $2.9 billion and Freddie paid
       Treasury no dividend at all. See Fannie Mae, Form 10-Q for the Quarterly Period
       Ended March 31, 2016 (May 5, 2016); Freddie Mac, Form 10-Q for the Quarterly
       Period Ended March 31, 2016 (May 3, 2016).

       Under the Third Amendment, and FHFA’s conservatorship, Fannie and Freddie
       have continued their operations for more than four years. During that time, Fannie
       and Freddie, among other things, collectively purchased at least 11 million
       mortgages on single-family owner-occupied properties, and Fannie issued over
       $1.5 trillion in single-family mortgage-backed securities.

Perry Capital LLC v. Mnuchin, 864 F.3d 591, 599-602 (D.C. Cir. 2017) (footnotes omitted).




                                                5
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1763 Page 6 of 61




                                            II. Plaintiffs’ Complaint

           Plaintiffs Michael Rop, Stewart Knoepp, and Alvin Wilson own shares in Fannie, Freddie,

or both. They sue Treasury, the FHFA, and the FHFA’s Director in his official capacity.1 Plaintiffs

contend that the Third Amendment destroyed the value of their investments and continue to cause

them harm by preventing them from receiving dividends and accruing gains on their shares.

           Plaintiffs’ complaint tells a slightly different version of the story set forth in Perry Capital.

Plaintiffs’ version is harshly critical of the FHFA’s actions. For instance, Plaintiffs question the

need for any intervention by the FHFA in the first place. Plaintiffs allege that Fannie and Freddie

were in a “strong financial position” during the housing crisis and were not in danger of defaulting

on their debts. (Am. Compl. ¶ 37, ECF No. 17.) Nevertheless, the FHFA “forced” Fannie and

Freddie into accepting conservatorship by threatening to “seize” them or subject them to “intense

regulatory scrutiny” if they did not agree to it. (Id. ¶¶ 37, 40.)

           Plaintiffs further allege that there was no risk that Fannie or Freddie would enter a so-called

“dividend-driven downward spiral” without the Third Amendment; that prediction relied on

financial assumptions that were “wildly pessimistic and unrealistic.” (Id. ¶ 65.) According to

Plaintiffs, it was clear by 2012 that Fannie and Freddie had returned to profitability and were in a

position to exit conservatorship; however, the Third Amendment prevented that from happening.

That agreement requires Fannie and Freddie to pay Treasury “all . . . of their comprehensive

income and retained assets in perpetuity.” (Id. ¶ 84.) Thus, while Perry Capital paints the FHFA

as a benevolent savior for Fannie and Freddie, Plaintiffs contend that the FHFA used Fannie and

Freddie to “enrich[] the federal government at private shareholders’ expense.” (Id. ¶ 96.)




1
    At present, the FHFA’s Director is Mark Calabria.

                                                        6
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1764 Page 7 of 61




       Plaintiffs’ critical view of the FHFA’s actions is not relevant here because Plaintiffs’

lawsuit does not require the Court to review those actions. Instead, Plaintiffs’ claims require the

Court to examine the structure of the FHFA and the office of the person who directed it at the time

of the Third Amendment.

       A. FHFA Structure and Leadership

       Until 2008, an office within the Department of Housing and Urban Development, called

the Office of Federal Housing Enterprise Oversight (OFHEO), regulated Fannie and Freddie.

When Congress passed the Housing and Economic Recovery Act (HERA), it created the FHFA to

replace that office. Unlike its predecessor, the FHFA is an “independent agency of the Federal

Government.” 12 U.S.C. § 4511(a). At the head of the FHFA is a single director, nominated by

the President and confirmed by the Senate to serve “for a term of 5 years, unless removed before

the end of such term for cause by the President.” Id. § 4512(b)(2) (emphasis added).

       Below the FHFA’s Director are three Deputy Directors selected by the Director. Id.

§ 4512(c)-(e). In the event of “death, resignation, sickness, or absence” of the Director, the

President must designate one of the three Deputy Directors to serve as “acting Director” until the

Director returns or until the appointment of a new Director. Id. § 4512(f).

       The FHFA’s first Director was James Lockhart. He served as Director when the FHFA

placed Fannie and Freddie into conservatorship, when the FHFA entered into the original Stock

Agreements with Treasury, and when the FHFA entered into the First Amendment to those

agreements. Lockhart resigned in August 2009. That same month, President Obama designated

Deputy Director Edward J. DeMarco to serve as acting Director. As acting Director, DeMarco

approved the Second Amendment and the Third Amendment to the Stock Agreements in

December 2009 and August 2012, respectively.



                                                7
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1765 Page 8 of 61




        Meanwhile, President Obama attempted to appoint a successor to Lockhart. He nominated

Joseph Smith for the Director role in November 2010. The Senate, however, refused to vote on

Smith’s nomination and the President withdrew it the following month. In May 2013, almost three

years later, President Obama nominated Congressman Melvin Watt to be Director. The Senate

approved that nomination in December 2013 and Watt became Director in January 2014. Watt

served for 5 years until his term ended in January 2019.

        At the end of Watt’s term, President Trump designated Joseph Otting to serve as acting

Director. That same month, President Trump nominated Dr. Mark Calabria to succeed Watt. The

Senate confirmed Calabria and the President swore him in as Director in April 2019.2

        B. Plaintiffs’ Claims

        Plaintiffs assert five claims against Defendants. In Count I of the amended complaint,

Plaintiffs contend that the FHFA’s structure—an independent agency headed by a single director

removable only for cause—violates the President’s authority in the Vesting Clause of Article II of

the Constitution because it limits the President’s ability to control the FHFA through the removal

of its director.

        In Count II, Plaintiffs’ contend that the structure of the FHFA described in Count I violates

the Constitution’s separation of powers when combined with other aspects of HERA, including

the following: an alleged lack of “meaningful direction or supervision from Congress” over the

FHFA; the FHFA’s self-funding and exemption from the Congressional appropriations process;

and statutory prohibitions on judicial review of the FHFA’s actions. (Am. Compl. ¶¶ 148-49.)




2
  See Federal Housing Finance Agency, Leadership & Organization, https://www.fhfa.gov/AboutUs/Pages/
Leadership-Organization.aspx (visited July 6, 2020).

                                                 8
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1766 Page 9 of 61




        Count III asserts that the Third Amendment is invalid because the FHFA’s acting Director

at the time, Edward DeMarco, was not appointed to, or serving in, his position in a constitutionally

acceptable manner.

        Count IV contends that the Third Amendment is invalid because the FHFA approved it

while exercising legislative power impermissibly delegated to it by Congress.

        Count V claims that, to the extent the FHFA acted as a nongovernmental entity when

approving the Third Amendment, it exercised legislative power impermissibly delegated to a

private entity.

        C. Relief

        As relief, Plaintiffs ask the Court to vacate and set aside the Third Amendment. They also

seek an injunction (1) prohibiting Defendants from taking any action pursuant to the Third

Amendment, and (2) requiring Treasury to return to Fannie and Freddie all payments made

pursuant to the Third Amendment. In addition, Plaintiffs ask the Court to declare that the FHFA’s

structure violates the separation of powers and to “strik[e] down the provisions of HERA that

purport to make the FHFA independent from the President and unaccountable to any of the three

Branches of the federal government, including 12 U.S.C. §§ 4511(a), 4512(b)(2), and 4617(a)(7).”

(Am. Compl. ¶ 145.)

                                     III. Procedural History

        Before the Court are the following motions: a motion to dismiss for failure to state a claim

filed by Treasury (ECF No. 22); a motion to dismiss for lack of jurisdiction and for failure to state

a claim filed by the FHFA and the FHFA Director (ECF No. 24); and a motion for summary

judgment filed by Plaintiffs (ECF No. 30).




                                                 9
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1767 Page 10 of 61




                                           IV. Standards

       A. Dismissal for Failure to State a Claim

       Under Rule 12(b)(6), the Court may dismiss a complaint under for failure to state a claim

if the complaint fails “‘to give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). While a complaint need not contain detailed factual allegations,

a plaintiff’s allegations must include more than labels and conclusions. Twombly, 550 U.S. at 555;

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”). The court must determine

whether the complaint contains “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 679. Although the plausibility standard is not equivalent to a

“‘probability requirement,’ . . . it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556

U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       B. Dismissal for Lack of Subject Matter Jurisdiction

       Under Rule 12(b)(1), the Court may dismiss a complaint for lack of subject matter

jurisdiction. “Whether a party has [Article III] standing is an issue of the court’s subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1).” Lyshe v. Levy, 854 F.3d 855, 857

(6th Cir. 2017). “For purposes of ruling on a motion to dismiss for want of standing, [the Court]

must accept as true all material allegations of the complaint, and must construe the complaint in

                                                  10
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1768 Page 11 of 61




favor of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501 (1975). “A plaintiff must

have standing for each claim pursued in federal court. However, only one plaintiff needs to have

standing in order for the suit to move forward.” Parsons v. U.S. Dep’t of Justice, 801 F.3d 701,

710 (6th Cir. 2015) (citations omitted).

       C. Summary Judgment

       Summary judgment is appropriate only if the pleadings, depositions, answers to

interrogatories and admissions, together with the affidavits, show there is no genuine issue of

material fact and that the moving party is entitled to a judgment as a matter of law. Fed. R. Civ.

P. 56(a) and (c); Payne v. Novartis Pharms. Corp., 767 F.3d 526, 530 (6th Cir. 2014). The burden

is on the moving party to show that no genuine issue of material fact exists, but that burden may

be discharged by pointing out the absence of evidence to support the nonmoving party’s case. Fed.

R. Civ. P. 56(c)(1); see Hollis v. Chestnut Bend Homeowners Ass’n, 760 F.3d 531, 543 (6th Cir.

2014). The facts, and the inferences drawn from them, must be viewed in the light most favorable

to the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (quoting

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). Once the moving

party has carried its burden, the nonmoving party must set forth specific facts in the record showing

there is a genuine issue for trial. Matsushita, 475 U.S. at 587; Jakubowski v. Christ Hosp., Inc.,

627 F.3d 195, 200 (6th Cir. 2010) (“After the moving party has met its burden, the burden shifts

to the nonmoving party, who must present some ‘specific facts showing that there is a genuine

issue for trial.’”) (quoting Anderson, 477 U.S. at 248). In resolving a motion for summary

judgment, the Court does not weigh the evidence and determine the truth of the matter; the Court

determines only if there exists a genuine issue for trial. Tolan v. Cotton, 572 U.S. 650, 656 (2014).

The question is “whether the evidence presents a sufficient disagreement to require submission to



                                                 11
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1769 Page 12 of 61




the jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson,

477 U.S. at 251-52.

                                           V. Jurisdiction

       Defendants contend that Plaintiffs lack Article III standing to assert the separation-of-

powers claims in Counts I and II. “Article III of the United States Constitution prescribes that

federal courts may exercise jurisdiction only where an actual ‘case or controversy’ exists.”

Parsons, 801 F.3d at 709-10 (citing U.S. Const. art. III, § 2). The following elements are necessary

to establish standing under Article III:

       First, Plaintiff must have suffered an injury in fact—an invasion of a legally-
       protected interest which is (a) concrete and particularized; and (b) actual or
       imminent, not conjectural or hypothetical. Second, there must be a causal
       connection between the injury and the conduct complained of—the injury has to be
       fairly traceable to the challenged action of the defendant, and not the result of the
       independent action of some third party not before the court. Third, it must be likely,
       as opposed to merely speculative, that the injury will be redressed by a favorable
       decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal citations and quotations

omitted). “Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly . . . allege

facts demonstrating’ each element.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting

Warth, 422 U.S. at 518).

       A. Injury

       Plaintiffs have satisfied the first element—a concrete and particularized injury—by

alleging harm to the value of their shares. See Collins v. Mnuchin, 938 F.3d 553, 586 (5th Cir.

2019) (en banc) (holding that shareholders of Fannie and Freddie suffered “injury in fact” from

the Third Amendment because it “pump[ed] large profits to Treasury instead of restoring [Fannie’s

and Freddie’s] capital structure”), cert. granted, 2020 WL 3865248 (July 9, 2020); Perry Capital,

864 F.3d at 632 (holding that shareholders of Fannie and Freddie satisfied the Article III standing


                                                 12
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1770 Page 13 of 61




requirement because they alleged that “the Third Amendment, by depriving them of their right to

share in the Companies’ assets when and if they are liquidated, immediately diminished the value

of their shares”).

        B. Causal Connection

        Plaintiffs have satisfied the second element—a causal connection between the injury and

the conduct complained of—because their injury is fairly traceable to the conduct of the FHFA

and its acting Director, who approved the Third Amendment, and who were allegedly insulated

from Presidential control. See Collins, 938 F.3d at 586 (finding that the shareholders’ injury for

their separation-of-powers claim against the FHFA was “traceable to the removal protection” for

the FHFA’s Director).

        Defendants contend that Plaintiffs cannot show a causal connection between the Director’s

removal protection and their alleged injury. First, Defendants argue that the acting Director was

not subject to the removal protection in HERA; thus, there is no connection between that allegedly

unconstitutional provision and Plaintiffs’ injury. Second, Defendants argue that the outcome

would have been the same even if the FHFA and its acting Director had been subject to complete

control by the President. Defendants note that Treasury was also a party to the Third Amendment.

The Secretary of the Treasury was and is removable at will by the President; thus, if the President

did not support the Third Amendment, he could have directed Treasury not to agree to it.

        Defendants’ arguments are misguided. First, the extent of removal protection for the

FHFA’s acting Director is more of a merits question than a question of standing. Defendants’

argument requires the Court to interpret HERA and determine whether the removal restriction in

12 U.S.C. § 4512(b)(2) applies to the acting Director. That issue is a contentious one. Compare

Collins, 938 F.3d at 589 (majority op.) (concluding that the removal restriction applies to the acting

Director of the FHFA) with Collins, 938 F.3d at 621 (Costa, J., dissenting) (concluding that the
                                                 13
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1771 Page 14 of 61




acting Director “was subject to full removal power”). In other words, it is part of the “controversy”

that Plaintiffs ask the Court to resolve. The Court must be careful to “keep the merits of [a] claim

separate from the standing question.” Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 865 n.3

(6th Cir. 2020).

       Defendants’ second argument fails because Plaintiffs do not have to show that the outcome

would have been different without the separation-of-powers problem alleged in the complaint. See

Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct. 2183, 2196 (2020) (“[A] a litigant

challenging governmental action as void on the basis of the separation of powers is not required

to prove that the Government’s course of conduct would have been different in a ‘counterfactual

world’ in which the Government had acted with constitutional authority.”) (quoting Free

Enterprise Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 512 n.12 (2010)). “In the

specific context of the President’s removal power, [it is] sufficient that the challenger ‘sustains[s]

injury’ from an executive act that allegedly exceeds the official’s authority.” Id. (quoting Bowsher

v. Synar, 478 U.S. 714, 721 (1986)).

       Defendants insist that the rule in Seila Law and Free Enterprise Fund does not dictate the

result here because there is evidence of what would have happened in a “counterfactual world.”

Defendants believe that Treasury’s approval of the Third Amendment demonstrates that the

President would have accepted the Third Amendment even if he had greater control over the

FHFA. But that is not necessarily the case. The Third Amendment required the approval of the

FHFA as well as Treasury. Defendants’ argument requires the Court to assume that the FHFA, an

ostensibly independent agency, had no influence on the terms of the Third Amendment and simply

agreed to whatever terms Treasury proposed. But it is also possible that the FHFA leveraged

whatever independence it had to shape the terms of that agreement, or that Treasury tailored its



                                                 14
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1772 Page 15 of 61




terms to suit the preferences of DeMarco, the FHFA’s acting Director. In other words, the Third

Amendment may have been a compromise of sorts, acceptable to both Treasury and the FHFA,

rather than the outcome that the Executive could have obtained with greater control over the

FHFA.3 Defendants offer no reason for the Court to accept their assumption about the FHFA’s

subservience to Treasury. Moreover, Supreme Court precedent allows the Court to avoid this

inquiry altogether.

        Defendants’ argument also ignores the purpose of “[t]he causation requirement of the

constitutional standing doctrine,” which is “to eliminate those cases in which a third party and not

a party before the court causes the injury.” Am. Canoe Ass’n, Inc. v. City of Louisa Water & Sewer

Comm’n, 389 F.3d 536, 542 (6th Cir. 2004). This case does not thwart that purpose. There is no

question that, if anyone caused the injury sustained by Plaintiffs, it was one of the Defendants.

Accordingly, Plaintiffs have satisfied their “relatively modest” burden of showing that their injury

is “fairly traceable” to the conduct of Defendants. See Bennett v. Spear, 520 U.S. 154, 171 (1997).

        C. Redressability

        Finally, it is likely that Plaintiffs’ injury would be redressed by a favorable decision.

Plaintiffs ask the Court to sever the provisions in HERA that constrain the President’s removal

authority and to invalidate the Third Amendment. These remedies, if available, would redress the

alleged injury. See Collins, 938 F.3d at 587 (reaching the same conclusion).

        Defendants disagree, asserting that the “appropriate remedy” in this sort of case would be

to declare the statutory restriction on removal authority prospectively invalid, but not to invalidate




3
  Some courts have reasoned that the apparently lopsided nature of the Third Amendment, which allowed Treasury to
receive almost all of Fannie’s and Freddie’s profits, shows that the Executive received all that it wanted. Thus,
according to this logic, the Third Amendment would have occurred even with greater Executive control over the
FHFA. This logic is also flawed. It rests on the unsupported assumption that the Executive’s primary goal was to
enrich the federal government.

                                                       15
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1773 Page 16 of 61




past actions by the official protected from removal. (Br. of FHFA Defs. in Supp. of Mot. to

Dismiss 9, ECF No. 25.) This argument puts the cart before the horse. Determining the

appropriate remedy is another “merits question”; it is not an issue for the Court to decide at this

stage. Collins, 938 F.3d at 586-87.

       Indeed, none of Defendants’ arguments forecloses the possibility of a remedy that sets

aside the Third Amendment. Defendants cite Free Enterprise Fund, in which the Supreme Court

held that certain statutory restrictions on the President’s ability to remove members of the Public

Company Accounting Oversight Board (“PCAOB”) were unconstitutional. As part of its decision,

the Court rejected the plaintiff’s argument that this constitutional defect rendered the Board itself,

and “all power and authority exercised by it,” in violation of the Constitution. Free Enterprise

Fund, 561 U.S. at 508. The Court “agree[d] with the Government that the unconstitutional tenure

provisions are severable from the remainder of the statute.” Id.

       Defendants contend that the Supreme Court rejected the plaintiff’s request to invalidate the

PCAOB’s prior actions, but the Court never expressly discussed that request, let alone rejected it.

Instead, it decided the separate question of severability and concluded that severing the removal

protections for PCAOB members from the rest of the Sarbanes-Oxley Act was preferable to

striking down the Act (and the PCAOB) in its entirety. See id. at 509 (concluding that “[t]he

Sarbanes-Oxley Act remains fully operative as a law with [the] tenure restrictions excised”

(quotation marks omitted)).

       Defendants also cite the Supreme Court’s observation that its decision would have no

impact on “the validity of any officer’s continuance in office”; it simply “affect[ed] the conditions

under which those officers might someday be removed[.]” Id. at 508. But here, the Court was

responding to the dissent’s concern that the Court’s decision could put the future work of the



                                                 16
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1774 Page 17 of 61




PCAOB “on hold.” Id. The Court did not, as Defendants suggest, expressly uphold prior actions

by the PCAOB. Nor did it rule that setting aside prior actions by the agency would be an improper

remedy for a separation-of-powers violation. Thus, Free Enterprise Fund does not support

Defendants’ argument that Plaintiffs’ injury is not redressable by this Court.

       Defendants also contend that Plaintiffs’ injury is not redressable because the FHFA’s

actions did not implicate Article II. Defendants characterize the Third Amendment as a “business

transaction” by the FHFA, who was acting on behalf of private entities, rather than an “executive

governmental” action requiring supervision by the Executive Branch. (Br. of FHFA Defs. in Supp.

of Mot. to Dismiss 10.) Defendants may or may not be correct about the nature of the FHFA’s

actions, but that issue is another merits question to be decided by the Court when reviewing

Plaintiffs’ claims. It has no bearing on whether Plaintiffs’ injury is redressable.

       Defendants cite John Doe Co. v. Consumer Financial Protection Bureau, 849 F.3d 1129

(D.C. Cir. 2017), to support their theory regarding the need for “executive” action in a separation-

of-powers claim, but that opinion reinforces this Court’s conclusion that Defendants’ argument is

misplaced. In that case, the Court of Appeals denied the plaintiff’s request for an injunction

pending an appeal because the plaintiff failed to show a likelihood of success on the merits of its

separation-of-powers claim. Id. at 1135. To prevail on the merits, the plaintiff had to show that

the agency’s action was of the sort “exclusively confined to the Executive Branch”; the plaintiff,

however, failed to make that showing. Id. at 1132-33. In other words, the court discussed the

nature of the agency’s action when addressing the merits of the plaintiff’s claim. The court did

not hold that the agency’s non-executive action deprived the plaintiff of standing to bring its claim.

Indeed, if the plaintiff lacked standing, then the Court of Appeals would have dismissed the case




                                                 17
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1775 Page 18 of 61




for lack of jurisdiction before deciding whether an injunction was warranted. Thus, John Doe Co.

supports the exercise of jurisdiction in this matter.4

        In short, Plaintiffs have Article III standing to pursue their claims in Counts I and II.

Defendants do not challenge Plaintiffs’ Article III standing to bring the claims in Counts III to V

of the complaint, and the Court discerns no basis for finding that such standing does not exist.

                                     VI. Direct or Derivative Claims

        Defendants also question whether Plaintiffs can proceed with their claims due to the nature

of Plaintiffs’ injury and, by extension, the nature of their claims. Defendants argue that Plaintiffs’

claims are derivative rather than direct because Plaintiffs’ injury to the value of their shares is

entirely derivative of injuries to Fannie and Freddie. If Plaintiffs’ claims are properly characterized

as derivative rather than direct, they face three potential hurdles: prudential standing, claim

preclusion, and a succession provision in HERA.

        A. Distinguishing Between Direct and Derivative Claims

        “The derivative form of action permits an individual shareholder to bring ‘suit to enforce

a corporate cause of action against officers, directors, and third parties.’” Kamen v. Kemper Fin.

Servs., Inc., 500 U.S. 90, 95 (1991) (quoting Ross v. Bernhard, 396 U.S. 531, 534 (1970)). In

contrast, a direct cause of action is one that belongs to the shareholder. Federal law governs

whether a plaintiff’s federal claims are direct or derivative, but state law “also plays a role.” Starr

Int’l Co. v. United States, 856 F.3d 953, 966 (Fed. Cir. 2017). “In the context of shareholder

actions, both federal and [state] law distinguish between derivative and direct actions based on




4
 The court in John Doe Co. also noted that, in separation-of-powers cases, “vacatur of past actions is not routine.”
849 F.3d at 1133. To say that vacatur is “not routine” suggests that it is possible in some circumstances, which
undercuts Defendants’ other argument that a decision in Plaintiffs’ favor will not redress Plaintiffs’ injury.

                                                        18
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1776 Page 19 of 61




whether the corporation or the shareholder, respectively, has a direct interest in the cause of

action.” Id.

               1. Plaintiffs’ claims are derivative.

       The parties agree that the state law which informs this case is the law of Delaware and

Virginia, because Fannie’s charter follows Delaware law, and Freddie’s charter follows Virginia

law. (See Treasury’s Mem. in Supp. of Mot. to Dismiss 18, ECF No. 23; Pls.’ Br. in Opp’n to

Treasury’s Mot. to Dismiss 13, ECF No. 31.) See also Responsibilities of Boards of Directors,

Corporate Practices & Corporate Governance Matters, 80 Fed. Reg. 72327, 72331 (Nov. 19, 2015)

(noting that Fannie has designated Delaware law for corporate governance practices and Freddie

has designated Virginia law).

       It is a “basic principle” of Delaware corporate law that “directors, rather than shareholders,

manage the business and affairs of the corporation.” Spiegel v. Buntrock, 571 A.2d 767, 772-73

(Del. 1990). Among other things, the directors are responsible for deciding whether to “redress

an alleged harm to the corporation.” Id. at 773. Consequently, a shareholder may file a derivative

action to redress harm to the corporation only after “making a demand on the directors to obtain

the action desired[.]” Id.

       Both sides in this case cite the test in Tooley v. Donaldson, Lufkin & Jenrette, Inc., 845

A.2d 1031 (Del. 2004), for distinguishing between direct and derivative actions. Under that test,

the issue turns “solely on the following questions: (1) who suffered the alleged harm (the

corporation or the suing stockholders, individually); and (2) who would receive the benefit of any

recovery or other remedy (the corporation or the stockholders, individually)?” Id. at 1033. Put

another way, a direct claim is one where “the duty breached was owed to the stockholder” and the

stockholder “can prevail without showing an injury to the corporation.” Id. at 1039. A derivative



                                                19
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1777 Page 20 of 61




claim is one where the corporation suffered the injury and would receive the benefit of any

recovery or other remedy. See id.

       Plaintiffs’ claims are derivative under the test in Tooley because Fannie and Freddie

suffered the most direct harm from the Third Amendment. The harm suffered by Plaintiffs is

indirect; it is a result of the depletion of assets suffered by the entities themselves. Moreover,

Fannie and Freddie would benefit from the relief requested; Plaintiffs would benefit only to the

extent that the recovery or retention of assets by Fannie and Freddie would increase the value of

Plaintiffs’ shares. Indeed, Plaintiffs ask for an order requiring Treasury to return to Fannie and

Fannie the payments these entities made to Treasury under the Third Amendment. Plaintiffs do

not ask for monetary relief for themselves. These are all features of “classic derivative claims”

under Delaware law. See Roberts v. FHFA, 889 F.3d 397, 409 (7th Cir. 2018) (holding, based on

Tooley, that shareholder claims against the FHFA under the Administrative Procedure Act (APA)

are derivative); but see Collins, 938 F.3d at 575 (holding that shareholder claims against the FHFA

under the APA are direct).

       The Delaware Supreme Court has clarified that Tooley “deal[s] with the distinct question

of when a cause of action for breach of fiduciary duty or to enforce rights belonging to the

corporation itself must be asserted derivatively.” NAF Holdings, LLC v. Li & Fung (Trading)

Ltd., 118 A.3d 175, 176 (Del. 2015) (emphasis added). It was not “intended to be a general

statement requiring all claims . . . to be brought derivatively whenever the corporation of which

the plaintiff is a stockholder suffered the alleged harm.” Id. at 180. “Because directors owe

fiduciary duties to the corporation and its stockholders, there must be some way of determining

whether stockholders can bring a claim . . . directly, or whether a particular fiduciary duty claim

must be brought derivatively on the corporation’s behalf.” Citigroup, Inc. v. AHW Inv. P’ship,



                                                20
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1778 Page 21 of 61




140 A.3d 1125, 1139 (Del. 2016) (footnote omitted).               Thus, the “more important initial

question . . . to be answered” is whether “the plaintiff seek[s] to bring a claim belonging to her

personally or one belonging to the corporation itself?” Id. Tooley does not apply to claims that

“only the [plaintiff] can assert” and that “could not possibly belong to the corporation[.]” Id. at

1139-40.

        Plaintiffs do not bring claims for breach of fiduciary duty. Instead, they bring claims

involving the separation of powers set forth in the Constitution. Thus, the Court must decide the

“initial question” whether this type of claim belongs to Fannie and Freddie or to Plaintiffs

personally (i.e., one that “only Plaintiffs can assert”). The Court concludes that it belongs to

Fannie and Freddie in the first instance. Thus, Tooley applies.

        In Bond v. United States, 564 U.S. 211 (2011), the Supreme Court indicated that “[t]he

structural principles secured by the separation of powers protects the individual” as well as the

“dynamic between and among the branches” of government. Id. at 222. Accordingly, “individuals

who suffer otherwise justiciable injury may object” when the “constitutional structure of our

Government . . . is compromised.” Id. at 223-24. Fannie, Freddie, and their shareholders have all

suffered some form of injury from the alleged constitutional violations. Thus, in theory, Fannie

and Freddie could bring a separation-of-powers claim, as could the shareholders. In other words,

this sort of claim is not one that only Plaintiffs could assert and that “could not possibly belong to

the corporation.” In this situation, Delaware law would use the Tooley test to determine whether

the claim is direct or derivative. As indicated above, that test leads to the conclusion that Plaintiffs’

claims are derivative because their injuries derive from the injuries to Fannie and Freddie.

Moreover, Plaintiffs cannot prevail without showing injury to these entities.




                                                   21
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1779 Page 22 of 61




       Plaintiffs disagree, contending that only they, not Fannie and Freddie, suffered injury from

the Third Amendment. Plaintiffs characterize the Third Amendment as a rearrangement of

Fannie’s and Freddie’s “capital structure” that shifted virtually all of the companies’ value to one

shareholder (Treasury), at the expense of shareholders like Plaintiffs. (Pls.’ Br. in Opp’n to

Treasury’s Mot. to Dismiss 13.)         Plaintiffs contend that this arrangement amounted to

“discrimination” against a class of shareholders, which can give rise to a direct claim under

Delaware law. See Deephaven Risk Arb Trading Ltd. v. UnitedGlobalCom, Inc., No. Civ.A 379-

N, 2005 WL 1713067, at *8 n.41 (Del. Ch. July 13, 2005) (“Causes of action for the misallocation

of shares among competing stockholders or for discrimination against specific stockholders have

often been found to be direct and not derivative in nature.”).

       Plaintiffs’ argument is contrary to Delaware law, which rejects the notion that “the

extraction of solely economic value from the minority by a controlling stockholder constitutes

direct injury.” El Paso Pipeline GP Co. v. Brinckerhoff, 152 A.3d 1248, 1264 (Del. 2016). The

Third Amendment allowed Treasury to reap the benefit of Fannie’s and Freddie’s profits at the

expense of other shareholders. Transferring the assets of a corporation to a single shareholder is

not a rearrangement of capital structure with a neutral effect on the value of the corporation; it is

akin to an “overpayment” claim under Delaware law. See id. Recognizing such a claim as direct

would “swallow the rule that claims of corporate overpayment are derivative by permitting

stockholders to maintain a suit directly whenever the corporation transacts with a controller on

allegedly unfair terms.” Id. (internal quotation marks omitted). There is an exception to this rule

where the transfer includes “both economic value and voting power from the minority stockholders

to the controlling stockholder,” id. at 1263, but that exception does not apply here because

Plaintiffs do not allege that the Third Amendment transferred any voting power to Treasury.



                                                 22
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1780 Page 23 of 61




       Plaintiffs also contend that the nature of the relief they seek (injunctive and declaratory

relief) gives them latitude to bring direct claims, citing Grimes v. Donald, 673 A.2d 1207 (Del.

1996), overruled on other grounds by Brehm v. Eisner, 746 A.2d 244, 253 (Del. 2000). Grimes is

inapposite. In that case, the shareholder plaintiff sought to invalidate employment agreements

between the corporation and its director. Id. at 1210. The Delaware Supreme Court held that the

plaintiff’s claim was direct, noting that “‘courts have been more prepared to permit the plaintiff to

characterize the action as direct when the plaintiff is seeking only injunctive or prospective relief.’”

Id. at 1213 (quoting A.L.I., Principles of Corporate Governance: Analysis and Recommendations

§ 7.01, cmt. d (1992)). But the court also based its holding on the fact that “[m]onetary recovery

will not accrue to the corporation as a result” of the relief requested by the plaintiff in that case.

Id. The same cannot be said of Plaintiffs’ claims, which are premised on the hope that invalidating

the Third Amendment will allow Fannie and Freddie will recoup their payments to Treasury, and

thereby increase the value of Plaintiffs’ shares. Thus, Plaintiffs’ claims are distinguishable from

the one in Grimes.

       For similar reasons, Plaintiffs’ reliance on cases like Gatz v. Ponsoldt, No. Civ.A 174-N,

2004 WL 3029868 (Del. Ch. Nov. 5, 2004), San Antonio Fire & Police Pension Fund v. Bradbury,

No. 4446-VCN, 2010 WL 4273171 (Del. Ch. Oct. 28, 2010), and Grayson v. Imagination Station,

Inc., No. 5051-CC, 2010 WL 3221951 (Del. Ch. Aug. 16, 2010), is misplaced. In each of those

cases, the court allowed shareholders to bring direct claims to unwind corporate agreements that

did not negatively affect the value of the corporation; thus, granting relief would not benefit the

corporation. See Gantz, 2004 WL 3029868, at *8 (challenge to “improper book transaction”

between two corporate subsidiaries that increased the liquidation preference for some shareholders

but had no impact on the value of the corporation); San Antonio Fire, 2010 WL 4273171, at *9



                                                  23
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1781 Page 24 of 61




(challenge to agreement preventing shareholders from freely electing directors); Grayson, 2010

WL 3221951, at *6 (challenge to a potentially beneficial loan transaction approved by an

illegitimate board). In contrast, the Third Amendment negatively impacted the value of Fannie

and Freddie. Moreover, unwinding that agreement would directly benefit those entities by

allowing them to retain a greater proportion of their earnings instead of making payments to

Treasury. Thus, Plaintiffs’ claims are derivative rather than direct.

               2. The Fifth Circuit’s reasoning to the contrary is not persuasive.

       The Court of Appeals for the Fifth Circuit reached a different conclusion in Collins, holding

that “[a] plaintiff with Article III standing can maintain a direct claim against government action

that violates the separation of powers.” Collins, 938 F.3d at 587. To reach this conclusion, that

court exclusively relied on the Supreme Court’s statement in Bond that “individuals who suffer

otherwise justiciable injury may object” to a separation-of-powers violation. See id. But the

Supreme Court’s statement simply affirmed that government entities are not the only ones who

can bring separation-of-powers claims; private entities and individuals can do so as well. See

Bond, 564 U.S. at 222-23. In other words, corporations like Fannie and Freddie could bring such

a claim. There is no indication that Bond intended to override longstanding principles governing

the relationship between a corporation and its shareholders. See Kamen, 500 U.S. at 97 (noting

the “presumption that state law should be incorporated into federal common law”). Indeed, in

Bond, the Supreme Court also stated that an individual bringing a separation-of-powers claim must

satisfy the “prudential rules . . . applicable to all litigants and claims.” 564 U.S. at 225. As

discussed below, one of those rules is that shareholders generally cannot bring suit to remedy

injury to the value of their shares where that injury is merely a result of injury to the corporation.

Thus, Collins is not persuasive.



                                                 24
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1782 Page 25 of 61




       This Court’s determination that Plaintiffs’ claims are derivative impacts the Court’s

analysis of prudential standing, claim preclusion, and a potential statutory bar to relief.

       B. Prudential Standing

       Begin with prudential standing.         “Federal courts must hesitate before resolving a

controversy, even one within their constitutional power to resolve, on the basis of the rights of

third persons not parties to the litigation.” Singleton v. Wulff, 428 U.S. 106, 113 (1976). “[E]ven

when the plaintiff has alleged injury sufficient to meet the ‘case or controversy’ requirement, . . .

the plaintiff generally must assert his own legal rights and interests, and cannot rest his claim to

relief on the legal rights or interests of third parties.” Warth, 422 U.S. at 499. This rule recognizes

that the “holders of those rights [may] not wish to assert them,” and that courts should “construe

legal rights only when the most effective advocates of those rights are before them.” Singleton,

428 U.S. at 113-14.

       A related rule, called the “shareholder standing rule,” is the “‘longstanding equitable

restriction that generally prohibits shareholders from initiating actions to enforce the rights of the

corporation unless the corporation’s management has refused to pursue the same action for reasons

other than good-faith business judgment.’” In re Troutman Enters., Inc., 286 F.3d 359, 364 (6th

Cir. 2002) (quoting Franchise Tax Bd. of Calif. v. Alcan Aluminum Ltd., 493 U.S. 331, 336 (1990)).

It is a “general precept of corporate law that a shareholder of a corporation does not have a personal

or individual right of action for damages based solely on an injury to the corporation.” Gaff v.

FDIC, 814 F.2d 311, 315 (6th Cir. 1987); cf. Franchise Tax Bd., 493 U.S. at 336 (noting that a

shareholder must have a “direct, personal interest in a cause of action to bring suit”). “The

reasoning behind this rule is that a diminution in the value of corporate stock resulting from some

depletion of or injury to corporate assets is a direct injury only to the corporation; it is merely an


                                                  25
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1783 Page 26 of 61




indirect or incidental injury to an individual shareholder.” Id. The rule also reflects a “common-

sense system for recovery,” because allowing individual shareholders to bring direct claims for

indirect injury would permit “a multiplicity of suits and potentially impair the rights of other

claimants.” In re Sunrise Sec. Litig., 916 F.2d 874, 888 (3d Cir. 1990).

       The interests at stake here are the value of Plaintiffs’ shares in Fannie and Freddie and the

diminution in that value as a result of the Third Amendment. Those interests fall squarely within

the shareholder standing rule. They are not “the type of direct, personal [interests] which [are]

necessary to sustain a direct cause of action.” Gaff, 814 F.2d at 315.

         Nevertheless, equitable standing rules do not prevent Plaintiffs’ claims from going

forward because Plaintiffs are the “most effective advocates” of the rights at issue. See Singleton,

428 U.S. at 114. Prudential standing rules “should not be applied when [their] underlying

justifications are absent.” Id.

       Under HERA, the FHFA has complete control over Fannie and Freddie. When the FHFA

became conservator, it succeeded to “all rights, titles, powers, and privileges of the regulated

entity, and of any stockholder, officer, or director of such regulated entity with respect to the

regulated entity and the assets of the regulated entity[.]” 12 U.S.C. § 4617(b)(2)(A)(i). It has the

right to “operate” Fannie and Freddie “with all the powers of the shareholders, the directors, and

the officers” of those entities. Id. § 4617(b)(2)(B)(i). Consequently, Fannie and Freddie have no

control over whether to bring a cause of action against the FHFA for any injury they suffered as a

result of the Third Amendment. Moreover, the FHFA is not apt to sue itself for its own actions.

See United States v. Interstate Com. Comm’n, 337 U.S. 426, 430 (1949) (recognizing the “general

principle that no person may sue himself”). Put another way, although Fannie and Freddie suffered

the most direct harm from the Third Amendment, they do not have the power to pursue any claims



                                                26
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1784 Page 27 of 61




to remedy that harm. That leaves shareholders like Plaintiffs, whose financial interests are

entwined with the financial interests of Fannie and Freddie, as the “best proponents” of those

claims.

          Similarly, Gaff and Troutman recognize that shareholders can bring derivative claims for

injury to the corporation where the corporation “fails to act” or “refuses to pursue the same action.”

Gaff, 814 F.2d at 315; Troutman, 286 F.3d at 364. There is no indication that Fannie or Freddie

have expressly refused to act; however, permitting Plaintiffs’ claims to proceed would be

consistent with Delaware law regarding demand futility. See Kamen, 500 U.S. 98-103 (looking to

state law to examine this question). Typically, a shareholder with a derivative claim must first

demand that the corporation’s directors take action to remedy the injury to the corporation. This

requirement, which is embodied in Rule 23.1 of the Federal Rules of Civil Procedure, “affor[ds]

the directors an opportunity to exercise their reasonable business judgment and waive a legal right

vested in the corporation in the belief that its best interests will be promoted by not insisting on

such right.” Kamen, 500 U.S. at 96 (internal quotation marks omitted); see Fed. R. Civ. P.

23.1(b)(3)(A) (requiring shareholders bringing a derivative action to allege “any effort . . . to

obtain the desired action from the directors or comparable authority”).

          The demand requirement is excused when, for example, “officers and directors are under

an influence which sterilizes their discretion” to act. Aronson v. Lewis, 473 A.2d 805, 814 (Del.

1984), overruled on other grounds by Brehm, 746 A.2d at 244; see also Davis ex rel. Woodside

Props., LLC v. MKR Dev., LLC, 814 S.E.2d 179, 182 (Va. 2018) (recognizing futility exception to

the demand requirement in Virginia law). Fannie’s and Freddie’s directors have no discretion to

act. Those companies remain in conservatorship, subject to the control of the FHFA. Moreover,

the FHFA cannot sue itself; thus, it would be futile to make such a demand of the FHFA.



                                                 27
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1785 Page 28 of 61




       Accordingly, Plaintiffs have prudential standing to bring their claims.

       C. Claim Preclusion

       Defendants contend that Plaintiffs’ claims are precluded because other shareholders of

Fannie and Freddie have pursued similar actions attempting to undo the Third Amendment (e.g.,

Perry Capital and Saxton v. FHFA, 245 F. Supp. 3d 1063 (N.D. Iowa 2017), aff’d, 901 F.3d 954

(8th Cir. 2018)), and those actions have failed.

       A claim is barred by the res judicata effect of prior litigation if all of the following
       elements are present: “(1) a final decision on the merits by a court of competent
       jurisdiction; (2) a subsequent action between the same parties or their ‘privies’;
       (3) an issue in the subsequent action which was litigated or which should have been
       litigated in the prior action; and (4) an identity of the causes of action.”

Browning v. Levy, 283 F.3d 761, 771 (6th Cir. 2002) (quoting Bittinger v. Tecumseh Prods. Co.,

123 F.3d 877, 880 (6th Cir. 1997)). Claim preclusion is an affirmative defense. Taylor v. Sturgell,

553 U.S. 880, 907 (2008). “[I]t is incumbent on the defendant to plead and prove such a defense[.]”

Id.

       Defendants have not demonstrated the second prong of claim preclusion, which requires

an action involving the same parties or their privies. A privy includes “a successor in interest to

the party, one who controlled the earlier action, or one whose interests were adequately

represented.” Sanders Confectionary Prods., Inc. v. Heller Fin., Inc., 973 F.2d 474, 481 (6th Cir.

1992). This case does not involve the first two categories of privity—a successor in interest or

one who controlled the earlier action. The third category, adequate representation, “requires ‘an

express or implied legal relationship in which parties to the first suit are accountable to non-parties

who file a subsequent suit raising identical issues.’” Becherer v. Merrill Lynch, Pierce, Fenner,

& Smith, Inc., 193 F.3d 415, 423 (6th Cir. 1999) (quoting Benson & Ford, Inc. v. Wanda Petrol.

Co., 833 F.2d 1172, 1175 (5th Cir. 1987)).



                                                   28
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1786 Page 29 of 61




       “[I]n shareholder derivative actions arising under Fed. R. Civ. P.23.1, parties and their

privies include the corporation and all nonparty shareholders.” Nathan v. Rowan, 651 F.2d 1223,

1226 (6th Cir. 1981). But in order for preclusion to apply to a nonparty shareholder, “due process

limitations” require that the party to the original action adequately represent the interests of the

nonparty. Taylor, 553 U.S. at 891, 900; see Nathan, 651 F.2d at 1226 (noting that the “nonparty

shareholders are bound by judgments if their interests were adequately represented”). At a

minimum, adequate representation requires:          “(1) [t]he interests of the nonparty and her

representatives are aligned . . . and (2) either the party understood herself to be acting in a

representative capacity or the original court took care to protect the interests of the nonparty[.]”

Id. at 900 (citations omitted). “In addition, adequate representation sometimes requires . . . notice

of the original suit to the persons alleged to have been represented[.]” Id.

       Defendants have not shown that the plaintiffs in Perry Capital, Saxton, or in any other

shareholder suit involving the Third Amendment, adequately represented the interests of Plaintiffs.

Indeed, in Saxton itself, the district court concluded that the shareholder plaintiffs in Perry Capital

did not adequately represent the interests of the shareholder plaintiffs in Saxton. Saxton, 245 F.

Supp. 3d at 1075. Among other things, the individual plaintiffs in Perry Capital “did not purport

to act in a representative capacity.” Id. at 1074. Consequently, the judgment in Perry Capital did

not preclude the shareholder claims in Saxton.

       It is not enough that the courts in Perry Capital and Saxton determined that the claims in

those cases were derivative. Adequate representation requires that the plaintiffs in those cases

“understood” that they were “acting in a representative capacity” or that the court “[took] care to

protect the interests of the nonpart[ies].” Taylor, 553 U.S. at 900. The record before the Court




                                                  29
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1787 Page 30 of 61




does not establish these facts.5 Accordingly, the Court will not dismiss the case due to claim

preclusion.

         D. HERA’s Succession Clause

                  1. The succession clause transfers derivative claims to the FHFA.

         Another potential barrier to Plaintiffs’ claims is the succession clause in HERA which

provides that, as conservator, the FHFA immediately succeeds to the “rights, titles, powers, and

privileges of [Fannie and Freddie], and of any stockholder . . . of such regulated entity with respect

to the regulated entity and the assets of the regulated entity[.]” 12 U.S.C. § 4617(b)(2)(A)(i). The

rights of a stockholder “with respect to the regulated entity” encompasses the stockholder’s

derivative claims. See Perry Capital, 864 F.3d at 624 (“Rights ‘with respect to’ a Company and

its assets are only those an investor asserts derivatively on the Company’s behalf.”). Courts have

interpreted a nearly identical clause in the Financial Institutions Reform, Recovery, and

Enforcement Act of 1989 (FIRREA), 12 U.S.C. § 1821(d)(2)(A)(i), to transfer derivative claims.

See, e.g., Levin v. Miller, 763 F.3d 667, 672 (7th Cir. 2014). Under that interpretation, Plaintiffs

do not have the right to bring a derivative claim on behalf of Fannie and Freddie because HERA

transferred that right to the FHFA.

                  2. There is no conflict-of-interest exception to the succession clause.

         Plaintiffs urge the Court to recognize a “conflict-of-interest” exception to the succession

clause in HERA. Two circuits have recognized such an exception to the succession clause in

FIRREA. See Delta Sav. Bank v. United States, 265 F.3d 1017, 1022 (9th Cir. 2001); First



5
  Defendants cite the Delaware Supreme Court’s observation that, “because the real party in interest [in a derivative
suit] is the corporation, differing groups of stockholders who seek to control the corporation’s cause of action share
the same interest and therefore are in privity.” Calif. State Teachers’ Ret. Sys. v. Alvarez, 179 A.3d 824, 847 (Del.
2018). But Defendants ignore that court’s analysis of the record in that case to determine whether the first set of
plaintiffs “understood that they were acting in a representative capacity,” and whether the court in the first case “took
care to protect the interests of the nonparty [stockholders].” Id. at 851. Defendants have not conducted that analysis.

                                                          30
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1788 Page 31 of 61




Hartford Corp. Pension Plan & Tr. v. United States, 194 F.3d 1279, 1295 (Fed. Cir. 1999). Under

FIRREA, the FDIC succeeds to the rights of shareholders of banks that are in receivership. See

12 U.S.C. § 1821(d)(2)(A)(i). But in First Hartford, the Federal Circuit held that the shareholders

could bring a derivative claim against the United States for a breach of contract caused by the

FDIC because the FDIC faced a “manifest conflict of interest” in deciding whether to bring a claim

for that breach. First Hartford, 194 F.3d at 1295. After all, the purpose of the “derivative suit

mechanism” is to “permit shareholders to file suit on behalf of a corporation when the managers

or directors of the corporation, perhaps due to a conflict of interest, are unable or unwilling to do

so, despite it being in the best interests of the corporation.” Id. Permitting a derivative action

where, as in First Hartford, the holder of the direct claim has a conflict of interest would vindicate

that purpose.

       The Ninth Circuit reached a similar conclusion Delta Savings, holding that FIRREA’s

succession clause does not bar shareholder derivative claims against the FDIC or against a closely-

related federal agency. Delta Sav. Bank, 265 F.3d at 1024. To hold otherwise would, in that

court’s view, be “impracticable, and arguably absurd.” Id.

       The Sixth Circuit has not ruled on the conflict-of-interest exception in FIRREA or HERA,

but at least two other circuits have declined to apply the rationale in First Hartford and Delta

Savings to HERA. For instance, the D.C. Circuit has concluded that it makes no sense to use the

purpose of derivative suits to create an exception that is not present in the text of HERA. Perry

Capital, 864 F.3d at 625. Likewise, the Seventh Circuit has held that HERA’s language is “clear

and absolute”; it does not contain a conflict-of-interest exception. Roberts, 889 F.3d at 409. Had

Congress intended such an exception, it could have provided one. Indeed, “HERA already

authorizes derivative challenges to the decision to place the companies into conservatorship or



                                                 31
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1789 Page 32 of 61




receivership.” Id. at 410 (citing 12 U.S.C. § 4617(a)(5)(A)). “What [it] does not authorize are

shareholder suits that would interfere with [the FHFA’s] decisions as conservator once that

conservatorship is underway.     Otherwise, shareholders could challenge nearly any business

judgment of [the FHFA] using a derivative suit, by invoking a conflict-of-interest exception.” Id.

       This Court agrees with Defendants that First Hartford and Delta Savings are not persuasive

as applied to HERA. The purpose of derivative suits is not an adequate justification for inserting

an exception into a statute that expressly assigns the rights of shareholders to the FHFA. See

Saxton, 245 F. Supp. 3d at 1079 (“[I]t is not for the court to impose such an exception when faced

with an unambiguous statute.”). Moreover, recognizing a conflict-of-interest exception would

potentially render the assignment of shareholder rights to the FHFA meaningless. Shareholders

could use the exception to challenge virtually any conservatorship decision by the FHFA. See

Roberts, 889 F.3d at 410.

       Furthermore, the Court is not persuaded that it should give any particular weight to the fact

that First Hartford and Delta Savings were decided before Congress enacted HERA. Plaintiffs

have offered no evidence that Congress considered, let alone approved, the holdings of these cases

when adopting HERA. Accordingly, there is no evidence that Congress intended HERA’s

succession clause to contain a conflict-of-interest exception.

               3. The succession clause does not bar constitutional claims.

       Nevertheless, the Court agrees with Plaintiffs that HERA does not prevent them from

pursuing constitutional claims. Courts generally try to avoid construing statutes to “deny any

judicial forum for a colorable constitutional claim” because that would raise a “‘serious

constitutional question.’” Webster v. Doe, 486 U.S. 592, 603 (1988) (quoting Bowen v. Mich.

Academy of Family Physicians, 476 U.S. 667, 681 n.12 (1986)); see Bartlett v. Bowen, 816 F.2d

695, 700 (D.C. Cir. 1987) (noting that “preclusion of judicial review of constitutional claims”
                                                32
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1790 Page 33 of 61




raises due process concerns). Yet that is what Defendants’ construction of HERA would do here.

It would deny any judicial forum for shareholders injured by constitutional violations stemming

from the FHFA’s conduct as conservator.

       Defendants sweep these concerns aside, contending that HERA “would merely require the

[constitutional] claims to be brought by a party capable of demonstrating direct, personal injury,

as opposed to derivative harm to the corporation.” (Treasury’s Reply Br. in Supp. of Mot. to

Dismiss 5 n.5, ECF No. 34.) But that assertion begs the question: what party is capable of bringing

such a claim? Only Fannie and Freddie suffered direct injury from the Third Amendment, but the

succession clause has stripped them of the power to act. The FHFA has sole authority to make

decisions for Fannie and Freddie, but it cannot sue itself. If shareholders like Plaintiffs cannot

seek a judicial remedy for injuries caused by the constitutional violations alleged in their

complaint, then no one can. Thus, interpreting HERA to bar Plaintiffs’ claims would implicate

the constitutional concerns in Webster. See Collins, 938 F.3d at 587 (citing Webster when

examining whether HERA’s succession clause would bar shareholders’ constitutional claims).

        To avoid these constitutional concerns, the Supreme Court requires a “heightened

showing” that Congress intended to preclude judicial review of constitutional claims. Webster,

486 U.S. at 603. Congress’s “intent to do so must be clear.” Id. There must be “‘clear and

convincing’ evidence” in the statute or its legislative history that Congress intended to “restrict

access to judicial review” of constitutional claims. Johnson v. Robison, 415 U.S. 361, 373 (1974)

(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 141 (1967)). Nothing in HERA indicates that

Congress intended to prevent review of constitutional claims, and the Court is not aware of any

clear and convincing evidence supporting such an intent. Thus, the Court is not persuaded that




                                                33
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1791 Page 34 of 61




HERA bars Plaintiffs’ constitutional claims. See Collins, 938 F.3d at 587 (reaching the same

conclusion).

       E. Conclusion

       In summary, Plaintiffs’ claims can proceed. The claims are derivative but Plaintiffs have

prudential standing to bring them. Defendants have not shown that Plaintiffs’ claims are barred

by the doctrine of claim preclusion or by HERA’s succession clause.

               VII. Counts I & II: Violation of President’s Removal Authority

       Count I of the complaint contends that the FHFA’s structure (an independent agency

headed by a single director), combined with the removal protection for the FHFA’s director,

presents an unconstitutional impediment to the President’s removal authority.

       Count II contends that, even if it is constitutional for an agency to operate under the

leadership of a single individual removable only for cause, this feature violates the separation of

powers when combined other features of the FHFA, including the following: the FHFA’s

purported lack of “meaningful direction or supervision from Congress”; the FHFA’s independent

source of funding; and HERA’s restrictions on judicial review of the FHFA’s actions. (Am.

Compl. ¶¶ 147-149.)

       A. Precedent

               1. The Constitution gives the President removal authority over certain
                   officers.

       “‘[A]s a general matter,’ the Constitution gives the President ‘the authority to remove those

who assist him in carrying out his duties[.]’” Seila Law, 140 S. Ct. at 2191 (quoting Free

Enterprise Fund, 561 U.S. at 513-14). This authority “follows from the text of Article II,” id. at

2191-92, which “vest[s]” the “executive Power . . . in a President,” who must “take Care that the

Laws be faithfully executed.” U.S. Const., Art. II, § 1, cl. 1; id. § 3. “Without [removal] power,


                                                34
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1792 Page 35 of 61




the President could not be held fully accountable for discharging his own responsibilities; the buck

would stop somewhere else.” Free Enterprise Fund, 561 U.S. at 514.

               2. There are two permissible exceptions to the President’s removal power.

        The Supreme Court has recognized “only two exceptions to the President’s unrestricted

removal power”: (1) “expert agencies led by a group of principle officers removable by the

President only for good cause”; and (2) “tenure protections to certain inferior officers with

narrowly defined duties.” Seila Law, 140 S. Ct. at 2192.

        The Court recognized the first exception in Humphrey’s Executor v. United States, 295

U.S. 602 (1935), upholding a statute that protected FTC Commissioners from removal except for

“‘inefficiency, neglect of duty, or malfeasance in office.’” Humphrey’s Ex’r, 295 U.S. at 622

(quoting 15 U.S.C. § 41).      The Court approved these protections because the FTC was a

“multimember body of experts, balanced along partisan lines, that performed legislative and

judicial functions and was said not to exercise any executive power.” Seila Law, 140 S. Ct. at

2199.

        The Court recognized the second exception in United States v. Perkins, 116 U.S. 483

(1886), and Morrison v. Olson, 487 U.S. 654 (1988). Perkins involved tenure protections for a

naval cadet-engineer and Morrison involved a good-cause removal protection for an independent

counsel appointed to investigate crimes by high-ranking government officials. Seila Law, 140 S.

Ct. at 2199. In Morrison, the Court shifted away from reliance on the supposedly non-executive

functions of the officer in question; instead, it focused on whether “the removal restriction is of

‘such a nature that [it] impede[s] the President’s ability to perform his constitutional duty.’” Id.

(quoting Morrison, 487 U.S. at 691). The Court concluded that the removal protections for the

independent counsel “did not unduly interfere with the functioning of the Executive Branch

because ‘the independent counsel [was] an inferior officer under the Appointments Clause, with
                                                35
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1793 Page 36 of 61




limited jurisdiction and tenure and lacking policymaking or significant administrative authority.’”

Id. (quoting Morrison, 487 U.S. at 691).

               3. The FHFA does not fall within the two recognized exceptions.

       The FHFA does not fall within either of the exceptions recognized by the Supreme Court.

The FHFA is not led by a group of principle officers; instead, a single officer directs the agency.

In addition, the FHFA Director is not an inferior officer because the person in that role is not

supervised by another appointed officer. See Free Enterprise Fund, 561 U.S. at 510 (defining

inferior officers as those “‘whose work is directed and supervised at some level’ by other officers

appointed by the President with the Senate’s consent”) (quoting Edmond v. United States, 520 U.S.

651, 663 (1997)).

               4. The structure of a similar agency is unconstitutional.

       The FHFA is almost identical in structure to the agency examined in Seila Law. There, the

Supreme Court held that the structure of the Consumer Financial Protection Bureau (CFPB)

violates the separation of powers. Seila Law, 140 S. Ct. at 2197. The Dodd-Frank Act made the

CFPB an “independent” agency headed by a single director who is appointed by the President with

the advice and consent of the Senate. Id. at 2193; see 12 U.S.C. § 5491(a) (referring to the CFPB

as an “independent bureau”). The CFPB Director serves a term of five years, during which he or

she is removable “only for ‘inefficiency, neglect of duty, or malfeasance in office.’” Id. (quoting

12 U.S.C. § 5491(c)(3)). And “[u]nlike most other agencies, the CFPB does not rely on the annual

appropriations process for funding. Instead, [it] receives funding directly from the Federal

Reserve . . . .” Id. at 2193-94. That structure, the Court held, contravenes the system created by

the Constitution—which “‘makes a single President responsible for the actions of the Executive

branch,’”—by “vesting significant governmental power in the hands of a single individual

accountable to no one.” Id. at 2203 (quoting Free Enterprise Fund, 561 U.S. at 496).

                                                36
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1794 Page 37 of 61




        The “CFPB Director’s insulation from removal by an accountable President [was] enough

to render the agency’s structure unconstitutional.” Id. at 2204. But the Court also noted other

features that made the removal protection “even more problematic.” Id. For instance, the

Director’s five-year term meant that “some Presidents may not have any opportunity to shape its

leadership and thereby influence its activities.” Id. In addition, the CFPB’s funding from outside

the appropriations process meant that the President could not use “budgetary tools” to influence

its Director. Id.

        The Supreme Court was not persuaded that the grounds for removal of the CFPB Director

in the Dodd-Frank Act (inefficiency, neglect of duty, or malfeasance in office) were broad enough

to give the President sufficient influence over the Director to implement the President’s preferred

policies. Among other things, it made no sense for Congress to create an ostensibly “independent”

agency while simultaneously requiring its head to “implement the President’s policies upon pain

of removal.” Id. at 2207. In short, the Court declined to extend the exceptions in Humphrey’s

Executor and Morrison to “an independent agency led by a single Director and vested with

significant executive power. . . . Such an agency has no basis in history and no place in our

constitutional structure.” Id. at 2201.

        B. Comparing the FHFA to the CFPB

        The FHFA shares virtually all of the same characteristics that were considered problematic

for the agency in Seila Law. As indicated above, HERA describes the FHFA as an “independent”

agency. The FHFA is headed by a single director, subject to removal only “for cause.” 12 U.S.C.

§ 4512(b)(2). The FHFA Director serves a term of five years. The FHFA receives its funding

from outside the congressional appropriations process. See id. § 4516(a) (providing that the FHFA

will collect funds from the entities it regulates, as necessary to provide for the “reasonable costs . . .

and expenses of the Agency”).
                                                   37
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1795 Page 38 of 61




        There are a few differences between the CFPB and the FHFA, and between their respective

enabling statutes, but those differences are not significant enough to distinguish the FHFA from

the CFPB for purposes of a separation-of-powers claim under Article II. For instance, the removal

standard in HERA (“for cause”) is arguably broader than the one in the Dodd-Frank Act

(“inefficiency, neglect of duty, or malfeasance in office”). However, there is no plausible

interpretation of “for cause” that would give the President authority to remove the FHFA Director

based on a policy disagreement. Such an interpretation would render the removal restriction

effectively meaningless. Cf. Seila Law, 140 S. Ct. at 2207 (“[W]e take Congress at its word that

it meant to impose a meaningful restriction on the President’s removal authority[.]”).

        Another difference is that the FHFA Director does not wield the same amount of power as

the CFPB Director. The CFPB Director

        possesses the authority to promulgate binding rules fleshing out 19 federal statutes,
        including a broad prohibition on unfair and deceptive practices in a major segment
        of the U.S. economy. And instead of submitting recommended dispositions to an
        Article III court, the Director may unilaterally issue final decisions awarding legal
        and equitable relief in administrative adjudications. Finally, the Director’s
        enforcement authority includes the power to seek daunting monetary penalties
        against private parties on behalf of the United States in federal court—a
        quintessentially executive power not considered in Humphrey’s Executor.

Seila Law, 140 S. Ct. at 2200 (footnote omitted).

        In contrast, the FHFA Director oversees a collection of government-supported private

entities, including Fannie, Freddie, and the Federal Home Loan Banks. 6 See 12 U.S.C. §§ 4511(b),

4513. Granted, these entities are not insignificant; they “provide more than $5.8 trillion in funding

for the U.S. mortgage markets and financial institutions[.]” (Am. Compl. ¶ 137.) But unlike the

CFPB, the FHFA does not have broad power to regulate the actions of a wide swath of private



6
 Federal Home Loan Banks are private, regional banks established by the Federal Home Loan Bank Act. See 12
U.S.C. § 1422.

                                                   38
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1796 Page 39 of 61




actors. The FHFA’s authority is relatively limited in scope. The FHFA also possesses the

“quintessentially executive power” of enforcing regulations and obtaining monetary penalties in

federal court, but that power is limited to enforcement against Fannie and Freddie. See 12 U.S.C.

§§ 4584, 4585.

        Nevertheless, the Court does not believe that the more limited scope of the FHFA’s power

renders the removal restriction for its Director harmless as a constitutional matter. The FHFA is

an executive agency charged with implementing HERA. The removal restriction impedes the

President’s ability to oversee the agency and to perform his constitutional duty to faithfully execute

this law. And as in Seila Law, this problem is exacerbated by the Director’s five-year term and by

the FHFA’s independent source of funding.

        C. Exercise of Executive Power

        As discussed in Section V above, Defendants contend that there was no separation-of-

powers violation in this particular case because the FHFA did not exercise executive,

governmental power when adopting the Third Amendment. According to Defendants, the FHFA

was simply acting in the role of a “private financial manager” for two private entities. (Treasury’s

Mem. in Supp. of Mot. to Dismiss 19, ECF No. 23.) Defendants contend that, when the FHFA

became conservator for Fannie and Freddie, it stepped into the shoes of these private entities and,

thus, any actions that the FHFA took in its conservator role were “non-governmental in nature.”

(Id. at 20.)

        Defendants compare this case to United States v. Beszborn, 21 F.3d 62 (5th Cir. 1994), in

which the Fifth Circuit held that the Resolution Trust Corporation (RTC), in its capacity as receiver

for an insolvent bank, is not the Government for purposes of the Double Jeopardy Clause because

the RTC “stands in the shoes” of the bank and acts as a “private, non-governmental entity.”

Beszborn, 21 F.3d at 68; see also Herron v. Fannie Mae, 861 F.3d 160, 169 (D.C. Cir. 2017)
                                                 39
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1797 Page 40 of 61




(“When the [FHFA] stepped into these shoes [as conservator], the FHFA ‘shed[ ] its government

character and . . . [became] a private party.’”) (quoting Meridian Invs., Inc. v. Fed. Home Loan

Mortg. Corp., 855 F.3d 573, 579 (4th Cir. 2017)).

       There are several shortcomings with Defendants’ argument. The first is that the FHFA is

a conservator for Fannie and Freddie, not a receiver. These two roles are “meaningfully different.”

Fisher v. United States, No. 13-608C, 2020 WL 2764191, at *14 (Fed. Cl. May 8, 2020). HERA

makes this difference plain. As receiver, the FHFA must “place the regulated entity in liquidation

and proceed to realize upon the assets [of that entity].” 12 U.S.C. § 4617(b)(2)(E). But as

conservator, the FHFA “may . . . take such action as may be—(i) necessary to put the regulated

entity in a sound and solvent condition; and (ii) appropriate to carry on the business of the regulated

entity and preserve and conserve the assets and property of the regulated entity.” 12 U.S.C.

§ 4617(b)(2)(D).

       One consequence of the difference in these roles is that, unlike a receiver, a conservator

does not fully step into the shoes of the entity under its management. As another court explained:

       . . . When FDIC is appointed receiver, it must dispose of the received entity’s assets,
       resolving obligations and claims made against the entity. Notably, “[i]n
       receivership, the receiver owes fiduciary duties to the creditors, which the
       corporation would otherwise owe to creditors during a period of insolvency.” It
       logically follows, then, that the receiver steps into the shoes of the private entity,
       because it assumes the fiduciary duties of that entity.

       Conservatorship, in contrast, serves a different function. FHFA has described the
       purpose of conservatorship is “to establish control and oversight of a company to
       put it in a sound and solvent condition.” Conservators, unlike receivers, have a
       fiduciary duty running to the corporation itself.

       This is “critically distinct” from the fiduciary duties owed as a receiver—the
       receiver does indeed “step into the shoes” of the entity by assuming the fiduciary
       duties of the entity, but the conservator does not: it remains distinct, and rather owes
       a duty to the entity. Given the difference in fiduciary duties, [the] “steps into the
       shoes” [rationale] makes sense in the context of receivership, but not in the context
       of conservatorship.


                                                  40
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1798 Page 41 of 61




Fisher, 2020 WL 2764191, at *14-15 (quoting Sisti v. FHFA, 324 F. Supp. 3d 273, 282-83 (D.R.I.

2018)).

          Furthermore, unlike a traditional receiver or conservator, the FHFA can act for the benefit

of the Government. See 12 U.S.C. § 4617(b)(2)(J)(ii) (permitting the FHFA to take action that it

determines “is in the best interests of the regulated entity or the Agency”) (emphasis added). And

according to Plaintiffs’ complaint, the Third Amendment did just that; it furthered the interests of

the Government at the expense of Fannie and Freddie. It does not stand to reason that the FHFA

was acting as the equivalent of a private party when making such an arrangement. Accord Collins,

938 F.3d at 590 (“FHFA is a federal agency, empowered by a federal statute, enriching the federal

government. It adopted the Third Amendment with federal governmental power. And that power

was executive in nature.”); cf. Dep’t of Transp. v. Ass’n of Am. Railroads, 575 U.S. 43, 53-54

(2015) (concluding that “Amtrak acted as a governmental entity for purposes of the Constitution’s

separation of powers provisions” because “Amtrak was created by the Government, is controlled

by the Government, and operates for the Government’s benefit.”) (emphasis added).

          In short, the FHFA is undeniably an executive agency with a variety of powers given to it

by a federal statute. It used those powers for the benefit of the Government when adopting the

Third Amendment. The Constitution requires the exercise of such power to be subject to the

control of the President through the President’s removal power, so that the President can faithfully

execute the law. The removal protection for the FHFA’s Director, when combined with the

FHFA’s structure (an agency directed by a single individual serving a five-year term), is almost

certainly unconstitutional.

          D. The FHFA’s Acting Director

          On the other hand, the Court agrees with Defendants that there is no separation-of-powers

violation at issue in this case because the individual who approved the Third Amendment was not
                                                  41
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1799 Page 42 of 61




subject to HERA’s removal restriction. DeMarco was an acting Director. HERA’s removal

restriction expressly refers to the Director, see 12 U.S.C. § 4512(b)(2); there is no such restriction

in the provision discussing the acting Director, see 12 U.S.C. § 4512(f). Moreover, the acting

Director does not serve “for a term of five years,” so the restriction in § 4512(b)(2) does not readily

apply to the acting Director. “‘[W]here Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion.’” Russello v. United States,

464 U.S. 16, 23 (1983) (quoting United States v. Wong Kim Bo, 472 F.2d 720, 722 (5th Cir. 1972)).

“Congress does not, by purporting to give tenure protection to a Senate-confirmed officer, afford

similar protection to an individual who temporarily performs the functions and duties of that office

when it is vacant.” Office of Legal Counsel, U.S. Dep’t of Justice, Designating an Acting Director

of the Bureau of Consumer Financial Protection, 2017 WL 6419154, at *7 (Nov. 25, 2017)

(interpreting the Dodd-Frank Act).

       The majority in Collins reasoned that the FHFA’s acting Director is protected by the same

removal restriction as the Director because “HERA unequivocally says what kind of agency it

creates”; it creates an “independent” agency. Collins, 938 F.3d at 589. “In history and Supreme

Court precedent, Presidential removal is the ‘sharp line of cleavage’ between independent agencies

and executive ones.” Id. (quoting Wiener v. United States, 357 U.S. 349, 353 (1958)). The Collins

majority believed that the “procedural guidance for choosing an acting Director” should not

override the “FHFA’s central character.” Id.

       The reasoning in Collins is flawed. Neither history nor Supreme Court precedent supports

tenure protection for an acting official designated by the President. Consider Supreme Court

precedent. “No authority has ever read in tenure protection for acting officials not subject to Senate



                                                  42
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1800 Page 43 of 61




confirmation.” Id. at 620 (Costa, J., dissenting); cf. Swan v. Clinton, 100 F.3d 973, 974, 984 (D.C.

Cir. 1996) (declining to provide removal protection for a holdover member of the Board of the

National Credit Union Administration (NCUA) serving past his term, even though Congress

denominated the NCUA an “independent agency”).

       Plaintiffs, as well as the majority in Collins, rely on a single Supreme Court case that read

removal protections into a statute where none exist, but that precedent does not apply here. In

Wiener, the Supreme Court determined that Senate-confirmed members of the War Claims

Commission were protected from removal at will by the President, even though Congress did not

expressly provide for such protection. See Wiener, 357 U.S. at 354. But Wiener was not a case

like this one, where “Congress extended for-cause protection to one kind of officer and not to

another.” Collins, 938 F.3d at 622 n.2 (Costa, J., dissenting).

       Moreover, Wiener is distinguishable because it relied in large part on the notion that the

“judicial” function of the War Claims Commission—an “adjudicatory body” resolving legal

claims—required independence from the Executive so that the Commission could “‘exercise its

judgment without the leave or hindrance of any other official or any department of the

government[.]’” Wiener, 357 U.S. at 353, 355 (quoting Humphrey’s Ex’r, 295 U.S. at 625-26).

After Wiener, the Court moved away from that approach for determining whether and to what

extent Congress can protect an appointed official from removal. And in any event, the FHFA is

clearly not an adjudicatory body like the War Claims Commission.

       As far as Supreme Court precedent is concerned, Wiener is perhaps the only exception to

the general rule that, “[i]n the absence of specific provision to the contrary, the power of removal

from office is incident to the power of appointment.” Keim v. United States, 177 U.S. 290, 293

(1900); see also In re Hennen, 38 U.S. 230, 259 (1839) (“[I]n the absence of . . . statutory



                                                43
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1801 Page 44 of 61




regulation” saying otherwise, “the power of removal [is] incident to the power of appointment.”).

In other words, Wiener is the only Supreme Court case limiting the President’s removal power

despite the lack of an express limitation in the applicable statute.7 This Court is reluctant to extend

the holding in Wiener beyond its particular facts.

        Next, consider history. The Collins majority referred to HERA’s requirement that the

President designates an acting Director as mere “procedural guidance,” but in other contexts the

difference between an appointed office and a designated office is significant. When Congress

created other independent agencies, it gave tenure protection to appointed positions, but not to

designated ones. For instance, independent agencies like the Federal Trade Commission (FTC),

the National Labor Relations Board (NLRB), the Federal Labor Relations Authority (FLRA), the

Federal Energy Regulatory Commission (FERC), the Federal Maritime Commission (FMC), the

Federal Mine Safety and Health Review Commission (FMSHRC), the Nuclear Regulatory

Commission (NRC), the Occupational Safety and Health Review Commission (OSHRC), the

Postal Regulatory Commission (PRC), and the Surface Transportation Board (STB) consist of

several members who are appointed to their positions by the President (with the advice and consent

of the Senate), and who are protected from removal before the end of set terms; however, the

President unilaterally “chooses” or “designates” the chair of each of these agencies from among

their respective members. See 15 U.S.C. § 41 (FTC); 29 U.S.C. § 153(a) (NLRB); 5 U.S.C.

§ 7104(b) (FLRA); 42 U.S.C. § 7171(b)(1) (FERC); 46 U.S.C. § 301(c)(1) (FMC); 30 U.S.C.

§ 823(a) (FMSHRC); 42 U.S.C. § 5841(a)(1) (NRC); 29 U.S.C. § 661(a) (OSHRC); 39 U.S.C.

§ 502(d) (PRC); 49 U.S.C. § 1301(c)(1) (STB). Although only a few of the statutes creating these




7
  In Free Enterprise Fund, the Supreme Court accepted the parties’ agreement that SEC Commissioners could not be
removed except for cause. 561 U.S. at 487. The Court did not review the SEC’s enabling statute.

                                                      44
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1802 Page 45 of 61




agencies expressly say so,8 the President’s designation is considered to be removable at will. See

PHH Corp. v. Consumer Fin. Prot. Bureau, 881 F.3d 75, 189 & n.15 (D.C. Cir. 2018) (Kavanaugh,

J., dissenting) (noting that “the President may designate . . . chairs [of multi-member independent

agencies] and may remove [these] agency chairs at will from their positions as chairs”), abrogated

on other grounds by Seila Law, 140 S. Ct. at 2183.

         The same rule should apply to the acting-Director designation in HERA. Like the other

statutes mentioned above, HERA does not expressly prevent the President from withdrawing his

or her designation.9 The Court should not read a protection into HERA that does not exist in that

statute or, as far as the Court is aware, in any other statute creating an acting or designated position.

         Furthermore, a recent survey of independent agencies casts doubt on the “consensus view”

that a for-cause removal restriction for an agency head is the clear dividing line between

independent agencies and executive ones. See Kirti Datla & Richard L. Revesz, Deconstructing

Independent Agencies (and Executive Agencies), 98 Cornell L. Rev. 769, 776 (May 2013). “[N]ot

all agencies considered independent possess such a clause.” Id. “Congress can—and does—create

agencies with many different combinations of indicia of independence.” Id. at 774.

         In their article, Datla and Revesz identify “seven indicia of independence” in the enabling

statutes for independent and executive agencies, including: “removal protection [for the agency

head(s)], specified tenure, multimember structure, litigation authority, partisan balance



8
 The statutes creating the NRC and PRC expressly state that the President designates the chair of those agencies to
serve at the “pleasure of the President.” 42 U.S.C. § 5841(a)(1) (NRC); 39 U.S.C. § 502(d) (PRC). The other statutes
mentioned are silent about withdrawal of the President’s designation.
9
 Plaintiffs argue that HERA’s silence about removal of the acting Director supports “stronger protection for the acting
Director” than for the Director because the acting Director “‘serve[s] . . . until the return of the Director, or the
appointment of a [Senate-confirmed] successor,’ 12 U.S.C. § 4512(f)[.]” (Pls.’ Br. in Opp’n to FHFA Defs.’ Mot. to
Dismiss 4 n.1.) Suffice it to say, the Court is aware of no instance in which Congress gave removal protection to an
acting official unilaterally selected by the President, let alone stronger protection than an official appointed with the
consent of the Senate.

                                                          45
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1803 Page 46 of 61




requirements, budget and congressional communication authority, and adjudication authority.” Id.

at 775. They conclude that “[a]gencies fall along a spectrum ranging from more insulated to less

insulated from the President,” depending on the number of indicia present. Id. at 842. And “[t]here

is no perfect correlation between any two features of independence, other than for-cause removal

and a term of tenure, so there is no reason to infer additional, unwritten limitations on presidential

control from the presence of any given limitation.” Id. at 842-43.

       In the case of the FHFA, tenure protection for the FHFA Director is certainly one aspect

of the FHFA’s independence. But there are other aspects as well, including the following: the

FHFA’s independent source of funding; its independence from “the direction or supervision of any

other agency of the United States or any State” when acting as conservator or receiver, 12 U.S.C.

§ 4617(a)(7); and the limits on judicial remedies for the Director’s decisions, see 12 U.S.C.

§ 4623(b) (providing that a court may not “modify, terminate, or set aside an action taken by the

Director” unless the Court finds that the Director’s action was “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with applicable laws”). It is not obvious that, by

describing the FHFA as “independent,” Congress was referring primarily or exclusively to the

removal protection for the FHFA’s Director, let alone that Congress intended the acting Director

to share that same protection. In light of the other features of the FHFA’s independence, Congress

could have concluded that the lack of removal protection for the acting Director would not

meaningfully detract from the FHFA’s “central character” whenever there is an absence or vacancy

in the Director position. Indeed, removal protection for acting Directors does not necessarily make

them more independent. “[G]iven that [acting Directors] can be replaced whenever a successor is

confirmed, all that removal protection achieves is to make [acting Directors] more dependent on




                                                 46
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1804 Page 47 of 61




Senate inaction than on the President.” See Swan, 100 F.3d at 984 (discussing holdover members

of the NCUA).

        Note, too, that in all the statutes creating federal agencies, “there is only one feature of

independence that is perfectly correlated to another: for-cause removal protection is always

accompanied by a set term of tenure.” Datla & Revesz, Deconstructing Independent Agencies, 98

Cornell L. Rev. at 833 (emphasis added). The FHFA’s acting Director does not have a set term of

tenure; the length of tenure for that position varies depending upon the duration of the absence or

vacancy of a Director. Thus, as far as the Court can tell, an acting agency head with removal

protection would be a singular anomaly in all of administrative law.

        Plaintiffs point to evidence that some officials in President Obama’s administration may

have believed that the President could not remove DeMarco from his position.10 However, this

Court has a duty to interpret the law using precedent and the traditional tools of statutory

interpretation. News articles and scattered statements by a few administration officials have little

bearing on that analysis.

        Plaintiffs suggest in their briefing that HERA’s limitation on who the President may

designate to serve as acting Director presents an impermissible impediment to the President’s

control, even if the acting Director is not protected from removal. (Pls.’ Br. in Opp’n to FHFA

Defs.’ Mot. to Dismiss 5-6, ECF No. 32.) HERA requires the President to choose one of the

Deputy Directors to be acting Director, and according to Plaintiffs, the other Deputy Directors

during DeMarco’s tenure were supportive of DeMarco’s policies. (Id. at 6; Am. Compl. ¶ 64.)




10
  For instance, the Secretary for the Department of Housing and Urban Development allegedly told reporters that
President Obama did not have the authority to fire DeMarco over a policy disagreement. (Am. Compl. ¶ 62.) Also,
an “internal Treasury document” stated that Treasury believed it could not “compel [the] FHFA to act” because the
FHFA is an “independent” agency. (Id.) And a news website reported that DeMarco had resisted pressure from the
White House to step down. (Id.)

                                                       47
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1805 Page 48 of 61




        No authority supports Plaintiffs’ argument. Moreover, if the President wanted to remove

DeMarco and was dissatisfied with the other options for the acting Director role, then he could

have appointed a Director to replace DeMarco. The ability to replace an acting official by

appointing a hand-picked successor gives the President sufficient control over an executive agency

to fulfill the President’s constitutional duties.

        Plaintiffs also contend that DeMarco’s role is irrelevant because the previous Director,

James Lockhart, placed Freddie and Fannie into conservatorship. HERA’s removal restriction

arguably applied to Lockhart.11 Plaintiffs argue that the FHFA’s unconstitutional structure with

Lockhart at the helm has infected every action taken by the FHFA as conservator, including the

Third Amendment. (Id. at 5.) The Court disagrees. The salient issue is whether the President had

sufficient control over the FHFA when it adopted the Third Amendment. That transaction, not

any actions taken by the FHFA before that time, is the basis for Plaintiffs’ complaint and is the

source of Plaintiffs’ alleged injury. Thus, if the President had sufficient control over the FHFA

when it adopted the Third Amendment, there was no constitutional violation under Article II that

caused Plaintiffs to suffer a justiciable injury.

        In short, after considering the text of HERA, similar statutes, relevant case law, and the

arguments presented by Plaintiffs, the Court is not persuaded that HERA extends for-cause

removal protection to the FHFA’s acting Director, or imposes any other restrictions on the removal

or replacement of the acting Director that would give rise to a separation-of-powers claim under

Article II.




11
   As explained in more detail in Section VIII.C, Lockhart became the transitional director under 12 U.S.C.
§ 4512(b)(5). HERA gives removal protection to the director appointed “for a term of 5 years” under § 4512(b)(2).
Lockhart was not appointed for a term of 5 years under § 4512(b)(2), and there is no removal restriction in
§ 4512(b)(5).

                                                       48
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1806 Page 49 of 61




        E. Other Features of the FHFA’s Independence

        To the extent Plaintiffs contend that other features of the FHFA’s independence—including

its source of funding, the alleged lack of “meaningful direction or oversight” by Congress, and

limits on judicial review of the Director’s actions—render the FHFA’s structure unconstitutional

under Article II (see Am. Compl. ¶¶ 148, 149), Plaintiffs fail to state a claim.

        The Court is aware of no authority supporting the notion that an independent source of

funding creates a separation-of-powers problem. Indeed, in Seila Law, the Supreme Court noted

that Congress gave the CFPB an independent source of funding, yet the Court determined that the

“only constitutional defect . . . in the CFPB’s structure is the Director’s insulation from removal.”

140 S. Ct. at 2209 (emphasis added). The Court decided that it could remedy this defect by making

the Director “removable at will by the President[.]” Id. It did not change the CFPB’s source of

funding. Thus, the Court strongly implied that the CFPB’s source of funding was not a problem

by itself.

        Likewise, the Court is aware of no authority suggesting that a purported lack of meaningful

oversight or direction by Congress, or limits on judicial review, present separation-of-powers

problems under Article II of the Constitution. Plaintiffs’ arguments on this point are wholly

conclusory.

        F. Conclusion

        Although the removal protection for the FHFA Director is probably unconstitutional in

light of Seila Law, that protection is not in any way connected to the injuries in this particular case.

An acting Director approved the Third Amendment, not the Director. The President’s ability to

control the FHFA through the removal or replacement of its acting Director was not so impeded

that the President could not fulfill his constitutional duties. Plaintiffs have not identified any other

defect in the FHFA’s structure that would give rise to a separation-of-powers claim under Article

                                                  49
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1807 Page 50 of 61




II of the Constitution. In other words, to the extent there is a constitutional defect in the structure

of the FHFA and the tenure protection for its Director, Plaintiffs cannot show a causal connection

between that defect and their injuries. Accordingly, Counts I and II of the amended complaint fail

to state a claim.

                     VIII. Count III: Violation of the Appointments Clause

        A. Plaintiffs’ Constitutional Claim

        Plaintiffs claim that DeMarco’s tenure as acting Director violated the Appointments Clause

of the Constitution because he served in that position for too long. When he approved the Third

Amendment, he had been the acting Director for almost three years. Plaintiffs contend that there

is a limit to the amount of time that an acting official can serve in the role of an appointed official,

and that DeMarco exceeded that limit.

        The Appointments Clause gives the President power to appoint “public Ministers and

Consuls . . . , and all other Officers of the United States” with the “Advice and Consent of the

Senate.” U.S. Const., Art. II, § 2, cl. 2. Put another way, the President can appoint “principal

officers” only with the advice and consent of the Senate. Edmond v. United States, 520 U.S. 651,

659 (1997). This is the “default manner” for appointment of “inferior officers” as well, id. at 660;

however, the Appointments Clause permits Congress to “vest the Appointment of such inferior

Officers . . . in the President alone, in the Courts of Law, or in the Heads of Departments.” U.S.

Const., Art. II, § 2, cl. 2.

        The parties agree that the Director of the FHFA is a principal officer and that DeMarco

was an inferior officer when the President designated him to be the acting Director of the FHFA.

Congress has long given the President authority “to direct certain [inferior] officials to temporarily

carry out the duties of a vacant [principal] office in an acting capacity, without Senate

confirmation.” NLRB v. SW Gen., Inc., 137 S. Ct. 929, 934 (2017); cf. United States v. Eaton, 169
                                                  50
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1808 Page 51 of 61




U.S. 331, 343 (1898) (An inferior officer “charged with the performance of the duty of the superior

for a limited time, and under special and temporary conditions, . . . is not thereby transformed into

the superior and permanent official.”). And that is what Congress did in HERA. It gave the

President power to designate the FHFA’s acting Director when there is a “death, resignation,

sickness, or absence of the Director.” 12 U.S.C. § 4512(f).12

         Plaintiffs argue that, in order for the Senate to play its proper role in the appointment of

principal officers, there must be some limit on how long an inferior officer can perform the duties

of a principal officer. Otherwise, Presidents could evade the appointment requirement by allowing

an inferior officer to perform the duties of a principal officer indefinitely in an acting capacity.

Indeed, the Supreme Court implied as much when opining that inferior officers do not become

principal officers when they perform the duties of their superiors “for a limited time, and under

special and temporary conditions[.]”              Eaton, 169 U.S. at 343. In other words, acting officials

might become principal officers, and thereby require appointment with the advice and consent of

the Senate, if they serve in that role for longer than a “limited time.”

         If so, then how much time is too much? In their complaint, Plaintiffs argue that an acting

director should serve no longer than is “reasonable under the circumstances.” This standard comes

from a footnote in an opinion by the Office of Legal Counsel. See Office of Legal Counsel, U.S.

Dep’t of Justice, Designation of Acting Director of the Office of Management and Budget, 2003

WL 24151770, at *1 n.2 (June 12, 2003). It is not a standard that any court has applied to the

issue.




12
  The Federal Vacancies Reform Act of 1998 (FVRA), 5 U.S.C. § 3345 et seq., gives the President general authority
to designate acting officers for executive agencies, but that Act does not apply here because HERA contains its own
provision for designating an acting Director for the FHFA. The FVRA is the “exclusive” means for temporarily
authorizing an acting official “unless” another statute expressly authorizes the President to designate an acting official.
5 U.S.C. § 3347(a). HERA provides that authorization for the FHFA’s acting Director.

                                                           51
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1809 Page 52 of 61




       Alternatively, Plaintiffs argue that the Court should apply a standard derived from the

Recess Appointments Clause, which gives the President the power to “fill up all Vacancies that

may happen during the Recess of the Senate, by granting Commissions which shall expire at the

End of their next Session.” U.S. Const. Art. II, § 2, cl. 3. Due to the Twentieth Amendment, the

maximum amount of time that an official could serve under the Recess Appointments Clause is

approximately two years. See NLRB v. Noel Canning, 573 U.S. 513, 534 (2014) (noting that,

depending on the timing of the appointment, a recess appointment between annual sessions could

permit the appointee to serve for about a year, and an intra-session recess appointment could permit

the appointee to serve for almost two years). Plaintiffs contend this time period reflects a

“constitutional judgment” that officers commissioned without Senate confirmation ought to serve

long enough to give the President a full session of Senate to attempt to secure a regular

appointment, and that any longer period of time would be unreasonable. (Pls.’ Br. in Supp. of

Mot. for Summ. J. 16 n.4, ECF No. 33.)

       B. Justiciability

       The Court agrees with Defendants that Plaintiffs’ claim presents a non-justiciable political

question. Such a question typically has at least one of the following characteristics:

       a lack of judicially discoverable and manageable standards for resolving it; or the
       impossibility of deciding without an initial policy determination of a kind clearly
       for nonjudicial discretion; or the impossibility of a court’s undertaking independent
       resolution without expressing lack of the respect due coordinate branches of
       government; or an unusual need for unquestioning adherence to a political decision
       already made; or the potentiality of embarrassment from multifarious
       pronouncements by various departments on one question.

Baker v. Carr, 369 U.S. 186, 217 (1962). As at least one other court has found, Plaintiffs’ claim

has at least two of the foregoing characteristics; it lacks “judicially discoverable and manageable

standards for resolving it,” and it requires “an initial policy determination of a kind clearly for

nonjudicial discretion.” See Bhatti v. FHFA, 332 F. Supp. 3d 1206, 1218 (D. Minn. 2018).

                                                52
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1810 Page 53 of 61




       Start with the “reasonable under the circumstances” standard. Is it judicially discoverable

and manageable? The OLC has identified the following considerations that would be pertinent to

whether the tenure of an acting director of the Office of Management and Budget (OMB) is

unreasonably long:

       the specific functions being performed by the Acting Director; the manner in which
       the vacancy was created (death, long-planned resignation, etc.); the time when the
       vacancy was created (e.g., whether near the beginning or the end of a session of the
       Senate); whether the President has sent a nomination to the Senate; and particular
       factors affecting the President’s choice (e.g., a desire to appraise the work of an
       Acting Director) or the President’s ability to devote attention to the matter.

Office of Legal Counsel, U.S. Dep’t of Justice, Status of the Acting Director, Office of

Management and Budget, 1997 WL 18076, at *3 (Dec. 22, 1977). Those considerations would

also be relevant to the tenure of the acting Director of the FHFA. The FHFA also proposes the

following factors: “‘the difficulty of finding suitable candidates’ for ‘complex and responsible

positions,’” and the “‘uncertainties created by delays in the enactment’ of pending legislation.”

(Br. of FHFA Defs. in Supp. of Mot. to Dismiss 26 (quoting Office of Legal Counsel, U.S. Dep’t

of Justice, Department of Energy—Appointment of Interim Officers—Department of Energy

Organization Act (42 U.S.C. § 7342), 1978 WL 15326, at *4 (May 18, 1978)).) And one could

just as easily come up with other relevant factors, such as whether the Senate is able to devote

attention to the matter.

       The factors relevant to a reasonableness inquiry are fraught with too much complexity and

subjectivity to be objectively meaningful. And they would require the Court to look over the

shoulder of at least one of the other branches of government to evaluate internal processes,

personnel decisions, and political dynamics that the Court is ill-equipped to assess. How, for

instance, would the Court discover, let alone measure, the President’s or the Senate’s ability to

devote attention to a nomination?


                                               53
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1811 Page 54 of 61




         Plaintiffs’ two-year limit would be more manageable, but it is wholly arbitrary. Plaintiffs

purport to glean this limit from the Recess Appointments Clause, but the rationale for limiting the

length of a recess appointment is different from the rationale for limiting the length of an acting

officer designation. The Recess Appointments Clause permits the President to appoint officers

when the Senate is temporarily unavailable to provide its advice and consent. See Noel Canning,

573 U.S. at 540 (“[The] purpose is to permit the President to obtain the assistance of subordinate

officers when the Senate, due to its recess, cannot confirm them.”). To prevent the abuse of this

mechanism by the President, it makes sense to tie the terms of recess appointments to a fixed length

of time after the Senate returns from its recess and is available to fulfill its role in the appointment

process.

         In contrast, acting officers allow executive agencies to continue functioning when the

position filled by the appointed officer is vacant or the appointed officer is unavailable. These

vacancies can arise at any time and their duration may be unpredictable. And unlike the time limit

built into the Recess Appointments Clause, a fixed time limit for the tenure of acting officials could

have severe consequences; it would threaten to cripple the work of an agency whenever that limit

is reached. An agency without a head may be unable to complete tasks assigned to it by Congress.

HERA, for instance, assigns many of the powers created by that statute to the FHFA Director.

         Imposing a two-year limit on the tenure of acting officials would be tantamount to making

a “policy determination” that two years is sufficient time for the President to determine that a new

appointment is necessary,13 and then to complete the nomination and confirmation process for the




13
  In situations where the appointed official is absent due to an illness or other emergency, it might not be immediately
apparent when and whether that person will return to their post.

                                                          54
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1812 Page 55 of 61




appointee, no matter the circumstances.14 Furthermore, Plaintiffs’ proposed limit would put the

Court’s stamp of approval on any tenure up to two years, potentially displacing political pressures

that might otherwise favor a shorter term for acting officials.15 A policy determination of this sort

is not suitable for judicial discretion; it is better left to the other branches of government. Indeed,

nothing prevents Congress from curbing the President’s reliance on acting officials by imposing

time limits on their terms of service, just as Congress did for acting officials designated as such

under the FVRA. Accordingly, Plaintiffs’ constitutional claim is not justiciable.

         C. Plaintiffs’ Statutory Claim

         Alternatively, Plaintiffs contend that DeMarco’s tenure as acting Director was invalid

because it did not comply with HERA. President Obama designated DeMarco to be acting Director

after the resignation of Lockhart. Lockhart was Director of the OFHEO when Congress enacted

HERA. Lockhart became Director of the FHFA under the transitional provision of HERA, which

provides:

         Notwithstanding paragraphs (1) and (2), during the period beginning on the
         effective date of the Federal Housing Finance Regulatory Reform Act of 2008, and
         ending on the date on which the Director is appointed and confirmed, the person
         serving as the Director of the Office of Federal Housing Enterprise Oversight of the
         Department of Housing and Urban Development on that effective date shall act for
         all purposes as, and with the full powers of, the Director.

12 U.S.C. § 4512(b)(5). In other words, when the FHFA replaced the OFHEO, HERA installed

OFHEO’s Director, Lockhart, to “act for all purposes as, and with the full powers of, the Director”

of the FHFA until another Director is “appointed and confirmed.” Id.



14
  Plaintiffs suggest that an exception might be allowed in “unusual circumstances” (Pls.’ Br. in Opp’n to FHFA Defs.’
Mot. to Dismiss 14), but determining what circumstances are “unusual” leads back to the problems inherent in
applying a reasonableness test.
15
  The FVRA, for instance, imposes a 210-day limit on the tenure of acting officials designated under that statute, with
longer terms permitted in certain circumstances. See 5 U.S.C. § 3346. Although that statute does not apply here, it
reflects a judgment about the appropriate tenure of acting officials to which the President may feel pressure to conform.

                                                          55
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1813 Page 56 of 61




       Plaintiffs interpret § 4512(b)(5) to mean that Lockhart was not a Director of the FHFA;

instead, he simply acted as one. Plaintiffs note that the President did not appoint Lockhart to serve

as Director of the FHFA “for a term of 5 years,” in accordance with 12 U.S.C. § 4512(b)(1), (2).

Consequently, when Lockhart resigned, Plaintiffs contend that there was no “death, resignation,

sickness, or absence of the Director” that would trigger the acting Director provision in 12 U.S.C.

§ 4512(f).

               1. The statutory claim is not properly before the Court.

       Plaintiffs’ statutory claim is not contained in their complaint. Generally, a plaintiff cannot

raise a new claim in a brief responding to a motion to dismiss without seeking leave to amend the

complaint. See Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984) (“[I]t

is axiomatic that the complaint may not be amended by the briefs in opposition to a motion to

dismiss.”). Plaintiffs have already amended their complaint once. They have not asked the Court

for leave to amend it again.

               2. The statutory claim is meritless.

       Even if the Court were to give Plaintiffs leave to amend their complaint, the Court would

dismiss the new claim because it is meritless. Like other courts that have examined this issue, this

Court is not persuaded by Plaintiffs’ interpretation of HERA. See Bhatti, 332 F. Supp. 3d at 1222-

23 (rejecting a similar claim); see also FHFA v. UBS Americas Inc., 712 F.3d 136, 144 (2d Cir.

2013) (“Because Lockhart was legally the Director, the President was authorized to appoint

Deputy Director DeMarco as Acting Director upon Lockhart’s resignation.”); FHFA v. City of

Chicago, 962 F. Supp. 2d 1044, 1054 (N.D. Ill. 2013) (same).

       Lockhart was a Director of the FHFA. As the district court explained in Bhatti:

       Section 4512(b)(5) [of HERA] is the fifth paragraph of subsection (b), which is
       generally concerned with the appointment of the director. The first four paragraphs
       of subsection (b) describe the process for appointing a director and govern the

                                                 56
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1814 Page 57 of 61




       length of his tenure. The fifth paragraph, under which Lockhart became the
       director, begins with the phrase “[n]otwithstanding paragraphs (1) and (2)”—thus
       indicating that the person designated under (b)(5) would be subject to those
       provisions if not for the excepting language. The structure and language of
       subsection (b) thus connect the “director” appointed under (b)(5) to the “director”
       appointed under (b)(1). For that reason, the better reading of the statute is that
       (b)(5) is not describing some unique official, but rather a director like those
       described in (b)(1) (albeit appointed under a special method and with a special
       tenure not applicable to later directors).

       This interpretation is further bolstered by the fact that (b)(5) vests the director’s
       duties in the former director of OFHEO. Because the office of OFHEO director
       required Senate confirmation, Lockhart could constitutionally serve as the director
       (and not merely the acting director) of FHFA without additional Senate
       confirmation. See FHFA v. UBS Americas Inc., 712 F.3d 136, 144 (2d Cir. 2013)
       (holding that Lockhart’s duties as FHFA director were “germane” to his duties as
       OFHEO director and therefore he did not need to be renominated and reconfirmed).
       And indeed, paragraph (b)(5) states that the appointed individual acts “for all
       purposes as” and “with the full powers of” the director. (Emphasis added.) This
       case is therefore unlike Doolin Security Savings Bank, F.S.B. v. Office of Thrift
       Supervision, in which the D.C. Circuit held that the resignation of an acting director
       who was not appointed in conformity with the Appointments Clause did not trigger
       a “vacancy” within the meaning of the Vacancies Act. 139 F.3d 203, 207-08 (D.C.
       Cir. 1998).

Bhatti, 332 F. Supp. 3d at 1222-23.

       In summary, DeMarco’s designation as acting Director was proper because the text and

structure of HERA indicate that Lockhart served as Director of the FHFA, even though he had a

different term and a different appointment process than the Directors who succeeded him.

Lockhart’s resignation, therefore, triggered the acting Director provision in § 4512(f), giving

President Obama the authority to designate DeMarco as acting Director.

                   IX. Count IV: Violation of the Nondelegation Doctrine

       Count IV of the complaint claims that HERA violates the nondelegation doctrine because

it impermissibly delegates legislative power to the FHFA. Plaintiffs assert that HERA gives broad

discretion to the FHFA when it acts as conservator, without articulating an “intelligible principle

to guide [the] FHFA’s exercise of discretion.” (Am. Compl. ¶ 165.)


                                                57
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1815 Page 58 of 61




        Article I of the Constitution vests “all legislative Powers” in Congress. U.S. Const. art. I,

§ 1. Under the nondelegation doctrine, “Congress generally cannot delegate its legislative power

to another Branch [of government].” Mistretta v. United States, 488 U.S. 361, 372 (1989).

Congress can, however, “obtain[] the assistance of its coordinate Branches.” Id. There is no

nondelegation problem if Congress provides an “‘intelligible principle’” to guide the agency

exercising delegated authority. Id. (quoting J.W. Hampton, Jr., & Co. v. United States, 276 U.S.

394, 406 (1928)). “The cases where Congress violates the nondelegation principle are few and far

between.” Hachem v. Holder, 656 F.3d 430, 439 (6th Cir. 2011); see Whitman v. Am. Trucking

Ass’ns, 531 U.S. 457, 474 (2001) (“In the history of the Court we have found the requisite

‘intelligible principle’ lacking in only two statutes . . . .”).

        HERA gives the FHFA several powers when acting as conservator. For instance, the

FHFA may “take over the assets of and operate the regulated entity,” “perform all functions of the

regulated entity,” and “preserve and conserve the assets and property of the regulated entity.” 12

U.S.C. § 4617(b)(2)(B)(i)-(iv). In addition, the FHFA may

        . . . take such action as may be—

        (i) necessary to put the regulated entity in a sound and solvent condition; and

        (ii) appropriate to carry on the business of the regulated entity and preserve and
        conserve the assets and property of the regulated entity.

Id. § 4617(b)(2)(D). The FHFA can also exercise “such incidental powers as shall be necessary

to carry out” the powers granted to the FHFA as conservator. Id. § 4617(b)(2)(J)(i). And when

exercising its conservator powers, the FHFA “may take any action authorized by this section” that

it determines “is in the best interests of the regulated entity or the Agency.” Id. § 4617(b)(2)(J)(ii).

        Congress provided additional guidance when it established Fannie and Freddie. It stated

that Fannie’s role is to “provide stability in” and “ongoing assistance to” the “secondary market


                                                    58
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1816 Page 59 of 61




for residential mortgages” by “increasing the liquidity of mortgage investments” and “improving

the distribution of investment capital available for residential mortgage financing[.]” 12 U.S.C.

§ 1716(1)-(3). Freddie’s role is similar. See Federal Home Loan Mortgage Corporation Act, Pub.

L. No. 91-351, preamble, 84 Stat. 450 (1970) (indicating that Freddie’s purpose is to “increase the

availability of mortgage credit for the financing of urgently needed housing”); see also 12 U.S.C.

§ 1454 (giving Freddie the power to purchase and sell residential mortgages). Collectively, the

foregoing provisions provide an intelligible principle to guide the FHFA’s discretion as

conservator.

          Plaintiffs seize on the permissive language in HERA’s grant of authority to the FHFA,

particularly the statute’s use of the term “may,” contending that it leaves no intelligible principle

to guide the FHFA. According to Plaintiffs, HERA’s grant of discretion to the FHFA somehow

suggests that there is no limit to what the FHFA can do. (See Pls.’ Br. in Supp. of Mot. for Summ.

J. 11.)

          On the contrary, HERA is sufficiently clear about the powers that it grants to the FHFA as

conservator. HERA’s permissive language simply gives the FHFA flexibility in the exercise of

those powers. “FHFA as conservator may not exercise a power beyond the ones granted.” Collins,

938 F.3d at 579. In short, Plaintiffs’ argument is meritless and Count IV of the complaint fails to

state a claim.

                  X. Count V: Violation of the Private Nondelegation Doctrine

          Under the private nondelegation doctrine, the branches of the federal government generally

cannot delegate their sovereign powers to a private entity. See Carter v. Carter Coal Co., 298 U.S.

238, 311 (1936). “Any delegation of regulatory authority ‘to private persons whose interests may




                                                  59
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1817 Page 60 of 61




be and often are adverse to the interests of others in the same business’ is disfavored.” Pittston

Co. v. United States, 368 F.3d 385, 394 (4th Cir. 2004) (quoting Carter, 298 U.S. at 311).

       Plaintiffs have asserted this claim in the alternative, in the event that the Court finds that

the FHFA acted as a private entity when adopting the Third Amendment. (Am. Compl. ¶ 171.)

This Court concluded that the FHFA exercised governmental power when adopting the Third

Amendment. In other words, the FHFA is not a private entity and did not act as such. Thus, the

private nondelegation doctrine does not apply here.

                                          XI. Treasury

       Treasury argues that the Court should dismiss it for an additional reason. Plaintiffs’ claims

focus on the structure of the FHFA, the powers delegated to the FHFA by Congress, and the tenure

of the FHFA’s acting Director. Treasury is a defendant only because it is a party to the Third

Amendment and Plaintiffs contend that the appropriate relief is to unwind that agreement and

require Treasury to return the payments that the FHFA made to Treasury. Even if Plaintiffs had

stated a claim against the other Defendants, the Court agrees that Plaintiffs’ allegations do not

permit a plausible inference that Treasury itself violated the Constitution. Thus, Plaintiffs fail to

state a claim against Treasury.

       Plaintiffs’ response is that it properly joined Treasury as a defendant. If Plaintiffs had

stated a viable claim against the other Defendants, then the Court would consider whether Rule 19

of the Federal Rules of Civil Procedure permits the Court to retain Treasury as a defendant. Even

where a party is “found not to have violated any substantive right” of the plaintiff, Rule 19 gives

the Court authority to retain that party in the lawsuit and subject it to the “minor and ancillary

provisions of an injunctive order as the District Court might find necessary to grant complete

relief[.]” Gen. Bldg. Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 399 (1982). In other words,



                                                 60
Case 1:17-cv-00497-PLM-RSK ECF No. 66 filed 09/08/20 PageID.1818 Page 61 of 61




“a plaintiff’s inability to state a direct cause of action against [a party] does not prevent [that

party’s] joinder under Rule 19.” EEOC v. Peabody W. Coal Co., 400 F.3d 774, 781 (9th Cir.

2005). But given that there are no viable claims against the other Defendants, the Court will

dismiss Treasury for failure to state a claim.

                                         XII. Conclusion

         In short, Plaintiffs’ amended complaint fails to state a claim. Accordingly, the Court will

grant Defendants’ motions to dismiss on that basis. For similar reasons, Plaintiffs are not entitled

to summary judgment. Therefore, the Court will deny their motion for summary judgment.

         An order and judgment will enter consistent with this Opinion.



Dated:     September 8, 2020                          /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 61
